Exhibit 10.1

 

 

 

$2,500,000,000

CREDIT AGREEMENT

dated as of September 18, 2018,

by and among

EVERGY, INC.,

KANSAS CITY POWER & LIGHT COMPANY,

KCP&L GREATER MISSOURI OPERATIONS COMPANY,

WESTAR ENERGY, INC.,

as Borrowers,

the lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender,

BANK OF AMERICA, N.A., CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., and MUFG

BANK, LTD.

as Co-Syndication Agents and Issuing Lenders,

U.S. BANK NATIONAL ASSOCIATION,

as an Issuing Lender,

WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC., JPMORGAN

CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

MUFG BANK, LTD.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS

 

Section 1.1

  Definitions      1  

Section 1.2

  Other Definitions and Provisions      23  

Section 1.3

  Accounting Terms      24  

Section 1.4

  Rounding      24  

Section 1.5

  References to Agreement and Laws      24  

Section 1.6

  Times of Day      24  

Section 1.7

  Letter of Credit Amounts      24  

Section 1.8

  Guarantees/Earn-Outs      24  

Section 1.9

  Rates      25   ARTICLE II

 

REVOLVING CREDIT FACILITY

 

Section 2.1

  Revolving Loans      25  

Section 2.2

  Swingline Loans      25  

Section 2.3

  Procedure for Advances of Revolving Loans and Swingline Loans      27  

Section 2.4

  Repayment and Prepayment of Revolving Credit and Swingline Loans      28  

Section 2.5

  Permanent Reduction of the Revolving Commitment; Changes in Sublimits      29
 

Section 2.6

  Termination of Revolving Credit Facility      30   ARTICLE III

 

LETTER OF CREDIT FACILITY

 

Section 3.1

  L/C Facility      30  

Section 3.2

  Procedure for Issuance of Letters of Credit      31  

Section 3.3

  Commissions and Other Charges      31  

Section 3.4

  L/C Participations      32  

Section 3.5

  Reimbursement Obligation of the Borrowers      33  

Section 3.6

  Obligations Absolute      33  

Section 3.7

  Effect of Letter of Credit Application      34  

Section 3.8

  Resignation of Issuing Lenders      34  

Section 3.9

  Reporting of Letter of Credit Information and L/C Commitment      34  

Section 3.10

  Letters of Credit Issued for Subsidiaries      34  

Section 3.11

  Cash Collateral for Extended Letters of Credit      35   ARTICLE IV

 

GENERAL LOAN PROVISIONS

 

Section 4.1

  Interest      36  

Section 4.2

  Notice and Manner of Conversion or Continuation of Loans      37  

Section 4.3

  Fees      38  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 4.4

  Manner of Payment      38  

Section 4.5

  Evidence of Indebtedness      39  

Section 4.6

  Sharing of Payments by Lenders      39  

Section 4.7

  Administrative Agent’s Clawback      40  

Section 4.8

  Changed Circumstances      41  

Section 4.9

  Indemnity      43  

Section 4.10

  Increased Costs      43  

Section 4.11

  Taxes      44  

Section 4.12

  Mitigation Obligations; Replacement of Lenders      48  

Section 4.13

  Increase in Commitments      49  

Section 4.14

  Cash Collateral      50  

Section 4.15

  Defaulting Lenders      51  

Section 4.16

  Extension of Revolving Maturity Date      53   ARTICLE V

 

CONDITIONS OF CLOSING AND BORROWING

 

Section 5.1

  Conditions to Closing and Initial Extensions of Credit      54  

Section 5.2

  Conditions to All Extensions of Credit      56   ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

 

Section 6.1

  Organization; Power; Qualification      57  

Section 6.2

  Authorization; Enforceability      57  

Section 6.3

  Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.      57
 

Section 6.4

  Compliance with Law; Governmental Approvals      58  

Section 6.5

  Tax Returns and Payments      58  

Section 6.6

  Environmental Matters      58  

Section 6.7

  Employee Benefit Matters      58  

Section 6.8

  Margin Stock      58  

Section 6.9

  Government Regulation      58  

Section 6.10

  Financial Statements      58  

Section 6.11

  No Material Adverse Change      59  

Section 6.12

  Litigation      59  

Section 6.13

  Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions      59  

Section 6.14

  Absence of Defaults      59  

Section 6.15

  Disclosure      59   ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Section 7.1

  Financial Statements and Budgets      60  

Section 7.2

  Certificates; Other Reports      60  

Section 7.3

  Notice of Litigation and Other Matters      61  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.4

  Preservation of Legal Existence; Maintenance of Property and Licenses      62
 

Section 7.5

  [Reserved]      62  

Section 7.6

  Insurance      62  

Section 7.7

  Accounting Methods and Financial Records      62  

Section 7.8

  Payment of Taxes      62  

Section 7.9

  Compliance with Laws      63  

Section 7.10

  Visits and Inspections      63  

Section 7.11

  Use of Proceeds      63  

Section 7.12

  Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions      63   ARTICLE VIII

 

NEGATIVE COVENANTS

 

Section 8.1

  Liens      64  

Section 8.2

  Fundamental Changes      67  

Section 8.3

  Restrictions on Subsidiary Dividends      67  

Section 8.4

  [Reserved]      68  

Section 8.5

  Transactions with Affiliates      68  

Section 8.6

  Financial Covenant      68   ARTICLE IX

 

DEFAULT AND REMEDIES

 

Section 9.1

  Events of Default      68  

Section 9.2

  Remedies      71  

Section 9.3

  Rights and Remedies Cumulative; Non-Waiver; etc.      71  

Section 9.4

  Crediting of Payments and Proceeds      72  

Section 9.5

  Administrative Agent May File Proofs of Claim      73   ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.1

  Appointment and Authority      73  

Section 10.2

  Rights as a Lender      73  

Section 10.3

  Exculpatory Provisions      74  

Section 10.4

  Reliance by the Administrative Agent      75  

Section 10.5

  Delegation of Duties      75  

Section 10.6

  Resignation of Administrative Agent      75  

Section 10.7

  Non-Reliance on Administrative Agent and Other Lenders      76  

Section 10.8

  No Other Duties, Etc.      76  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1

  Notices      77  

Section 11.2

  Amendments, Waivers and Consents      79  

Section 11.3

  Expenses; Indemnity      81  

Section 11.4

  Right of Setoff      83  

Section 11.5

  Governing Law; Jurisdiction, Etc.      84  

Section 11.6

  Waiver of Jury Trial      84  

Section 11.7

  Reversal of Payments      85  

Section 11.8

  Successors and Assigns; Participations      85  

Section 11.9

  Treatment of Certain Information; Confidentiality      88  

Section 11.10

  Survival      89  

Section 11.11

  Titles and Captions      89  

Section 11.12

  Severability of Provisions      90  

Section 11.13

  Counterparts; Integration; Effectiveness; Electronic Execution      90  

Section 11.14

  Term of Agreement      90  

Section 11.15

  USA PATRIOT Act; Anti-Money Laundering Laws      90  

Section 11.16

  Independent Effect of Covenants      90  

Section 11.17

  No Advisory or Fiduciary Responsibility      91  

Section 11.18

  Inconsistencies with Other Documents      91  

Section 11.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      92  

Section 11.20

  Certain ERISA Matters      92  

Section 11.21

  Several Liability; No Joint Liability      93  

Section 11.22

  Termination of Existing Credit Agreements      93  

EXHIBITS

 

Exhibit A-1    -      Form of Revolving Note Exhibit A-2    -      Form of
Swingline Note Exhibit B    -      Form of Notice of Borrowing Exhibit C    -  
   Form of Notice of Account Designation Exhibit D    -      Form of Notice of
Prepayment Exhibit E    -      Form of Notice of Conversion/Continuation Exhibit
F    -      Form of Officer’s Compliance Certificate Exhibit G    -      Form of
Assignment and Assumption Exhibit H-1    -      Form of U.S. Tax Compliance
Certificate (Non-Partnership Foreign Lenders) Exhibit H-2    -      Form of U.S.
Tax Compliance Certificate (Non-Partnership Foreign Participants) Exhibit H-3   
-      Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships) Exhibit H-4    -      Form of U.S. Tax Compliance Certificate
(Foreign Lender Partnerships) Exhibit I       Form of Sublimit Adjustment Letter
SCHEDULES Schedule 1.1(a)    -      Existing Letters of Credit Schedule 1.1(b)
   -      Commitments and Commitment Percentages Schedule 8.1    -      Existing
Liens

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 18, 2018, by and among EVERGY, INC., a
Missouri corporation, KANSAS CITY POWER & LIGHT COMPANY, a Missouri corporation,
KCP&L GREATER MISSOURI OPERATIONS COMPANY, a Delaware corporation, and WESTAR
ENERGY, INC., a Kansas corporation (each, a “Borrower” and, collectively, the
“Borrowers”), the lenders who are party to this Agreement and the lenders who
may become a party to this Agreement pursuant to the terms hereof, as Lenders,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrowers have requested, and subject to the terms and conditions set forth
in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrowers.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“’34 Act Reports” means, with respect to any Borrower, the periodic reports of
such Borrower filed with the SEC on Forms 10-K, 10-Q and 8-K (or any successor
forms thereto).

“Additional Commitment Lender” has the meaning assigned thereto in
Section 4.16(d).

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned thereto in Section 11.1(e)(ii).

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the applicable Borrower or its Subsidiaries from time
to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977 and the
rules and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to any
Borrower or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based upon the applicable Debt Rating as set forth below:

 

Pricing Level

   Debt Rating    Applicable
Commitment
Fee Rate     Applicable
Margin for
LIBOR Rate
Loans, LIBOR
Market Index
Rate Loans and
Letter of Credit
Fees     Applicable
Margin for Base
Rate Loans  

I

   ³ AA-/Aa3      0.050 %      0.750 %      0.0 % 

II

   A+/A1      0.075 %      0.875 %      0.0 % 

III

   A/A2      0.100 %      1.000 %      0.0 % 

IV

   A-/A3      0.125 %      1.125 %      0.125 % 

V

   BBB+/Baa1      0.175 %      1.250 %      0.250 % 

VI

   BBB/Baa2      0.225 %      1.500 %      0.500 % 

VII

   £ BBB-/Baa3      0.275 %      1.750 %      0.750 % 

Each change in the Applicable Margin resulting from a publicly announced change
in any Debt Rating shall be effective during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

“Applicable Share” means, at any time, the percentage by which any Borrower’s
Sublimit bears to the amount of the Revolving Commitment at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.8), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent and the Borrowers.

 

2



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date of determination, in respect of
any Capital Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrowers” has the meaning assigned thereto in the introductory paragraph of
this Agreement.

“Borrower Materials” has the meaning assigned thereto in Section 7.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Cash Collateral” shall have a meaning correlative to the definition of “Cash
Collateralize” and shall include the proceeds of such cash collateral and other
credit support.

“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Lender (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Lenders, the Swingline Lender or the Lenders, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Lender and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable.

“Cash Collateralized Letter of Credit” has the meaning assigned thereto in
Section 3.11(d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means an event or series of events by which:

(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of Evergy or its
Subsidiaries, or any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of thirty-three and one-third percent (33 1/3%) or more of the
“voting equity interests” (meaning for this purpose the power under ordinary
circumstances to vote for the election of members of the board of directors) of
Evergy; or

(ii) during any period of twelve (12) consecutive months (or such lesser period
of time as shall have elapsed since the formation of Evergy), a majority of the
members of the board of directors or other equivalent governing body of Evergy
ceases to be composed of individuals (x) who were members of that board or
equivalent governing body on the first day of such period, (y) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and
(y) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Citi’’ means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to consummate the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Loan or Swingline Loan.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986.

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Net Income” means, for any period, for any Borrower and its
Consolidated Subsidiaries, the net income of such Borrower and its Consolidated
Subsidiaries determined in accordance with GAAP, excluding extraordinary items
for that period.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
any Borrower and its Consolidated Subsidiaries, Shareholders’ Equity of such
Borrower and its Consolidated Subsidiaries on that date minus the Intangible
Assets of such Borrower and its Consolidated Subsidiaries on that date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

“Debt Rating” means, with respect to any Borrower as of any date of
determination, the rating (as determined by either S&P or Moody’s) of such
Borrower’s senior unsecured non-credit enhanced long-term indebtedness on such
date; provided that (a) if the respective Debt Ratings issued by S&P and Moody’s
for such Borrower differ by one level, then the Pricing Level applicable to the
higher of such Debt Ratings shall apply for such Borrower (with the Debt Rating
for Pricing Level I being the highest and the Debt Rating for Pricing Level VII
being the lowest); (b) if there is a split in Debt Ratings for such Borrower of
more than one level, then the Pricing Level that is one level lower than the
Pricing Level corresponding to the higher Debt Rating shall apply for such
Borrower; (c) if such Borrower has only one Debt Rating, the Pricing Level
corresponding to such Debt Rating shall apply for such Borrower; (d) if such
Borrower does not have a rating of its senior unsecured non-credit enhanced
long-term indebtedness from S&P or Moody’s but does have a rating from S&P or
Moody’s, as the case may be, of its senior secured non-credit enhanced long-term
indebtedness, then its Debt Rating shall correspond to the Pricing Level one
Pricing Level below such Debt Rating and (e) if such Borrower does not have any
Debt Rating, Pricing Level VII shall apply.

 

5



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any of the events specified in Section 9.1 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Loans required to be
funded by it hereunder within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrowers in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent, any Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or any Borrower, to confirm in
writing to the Administrative Agent and the Borrowers that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrowers), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 4.15(b)) upon delivery of written notice of such determination to the
Borrowers, each Issuing Lender, the Swingline Lender and each Lender.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

6



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.8 (subject to such consents, if any, as may be
required under Section 11.8(b)(iii)).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to public
health or the environment.

“Environmental Laws” means any and all federal, foreign, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals and
orders of courts or Governmental Authorities, relating to the protection of
public health or the environment, including, but not limited to, legally
enforceable requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Equity Linked Securities” means, with respect to any Borrower, (a) all
securities issued by such Borrower or any Subsidiary thereof that contain two
distinct components: (i) medium term debt and (ii) a forward contract for the
issuance of common stock of such Borrower or such Subsidiary prior to the
maturity of, and in an amount not less than, such debt, including the securities
commonly referred to by the tradenames “FELINE PRIDES”, “PEPS”, “HITS” and
“DECS” and generally referred to as “equity units”; provided that such
securities shall not contain any provision permitting them to be put to such
Borrower or any Subsidiary thereof prior to the settlement of the related
purchase contract and (b) all other securities issued by such Borrower or any
Subsidiary that are similar to those described in clause (a).

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

7



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person who together with Evergy is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Evergy” means Evergy, Inc., a Missouri corporation.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by a Borrower under Section 4.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 4.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.11(g) and (d) any withholding Taxes
imposed under FATCA.

“Existing Credit Agreements” means (a) the Credit Agreement, dated August 9,
2010 (as amended, restated, supplemented or otherwise modified from time prior
to the date hereof), among Evergy, the lenders party thereto and Wells Fargo (as
successor to Bank of America, N.A.), as administrative agent, (b) the Credit
Agreement, dated August 9, 2010 (as amended, restated, supplemented or otherwise
modified from time prior to the date hereof), among KCPL, the lenders party
thereto and Wells Fargo (as successor to Bank of America, N.A.), as
administrative agent, (c) the Credit Agreement, dated August 9, 2010 (as
amended, restated, supplemented or otherwise modified from time prior to the
date hereof), among GMO, the lenders party thereto and Wells Fargo (as successor
to Bank of America, N.A.), as administrative agent, (d) the Fourth Amended and
Restated Credit Agreement, dated September 29, 2011 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof)
among Westar, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, and (e) the Credit Agreement, dated as of February 19,
2011 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof), among Westar, the lenders party thereto and Wells
Fargo, as administrative agent.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).

 

8



--------------------------------------------------------------------------------

“Existing Revolving Maturity Date” has the meaning assigned thereto in
Section 4.16(a).

“Existing U.S. Bank Letters of Credit” means those Existing Letters of Credit
issued by U.S. Bank pursuant to the Existing Credit Agreement described in
clause (d) of the definition thereof.

“Extended Letter of Credit” has the meaning assigned thereto in Section 3.1(b).

“Extension Date” has the meaning assigned thereto in Section 4.16(a).

“Extensions of Credit” means, as to any Lender at any time, (a) when used as a
noun, an amount equal to the sum of (i) the aggregate principal amount of all
Revolving Loans made by such Lender then outstanding, (ii) such Lender’s
Revolving Commitment Percentage of the L/C Obligations then outstanding, and
(iii) such Lender’s Revolving Commitment Percentage of the Swingline Loans then
outstanding, or (b) when used as a verb, the making of any Loan, or the issuance
or extension of or participation in any Letter of Credit by such Lender, as the
context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation or
rules adopted pursuant to any intergovernmental agreement, treaty or convention
among Governmental Authorities entered into in connection with the
implementation of the foregoing.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means (a) the separate fee letter agreement dated August 14, 2018
among the Borrowers, Wells Fargo and Wells Fargo Securities, LLC, (b) the
separate fee letter agreement dated August 14, 2018 among the Borrowers, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citi,
JPMorgan Chase Bank, N.A., and MUFG Bank, Ltd. and (c) any letter between the
Borrowers and any Issuing Lender (other than the Initial Issuing Lenders)
relating to certain fees payable to such Issuing Lender in its capacity as such.

“Fiscal Year” means, with respect to any Borrower, the fiscal year of such
Borrower and its Subsidiaries ending on December 31.

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes.

 

9



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such Issuing Lender, other than such L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

“GMO” means KCP&L Greater Missouri Operations Company, a Delaware corporation.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means any substances or materials (a) which are defined as
hazardous wastes, hazardous substances, pollutants, contaminants, or toxic
substances under any Environmental Law, (b) which are regulated by any
Governmental Authority due to their toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, or mutagenic nature, (c) the discharge or
emission or release of which gives rise to liability under any Environmental
Law, or (d) which contain asbestos, polychlorinated biphenyls, urea formaldehyde
foam insulation, petroleum hydrocarbons, petroleum derived substances or waste,
crude oil or nuclear fuel.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined in accordance
with GAAP.

 

10



--------------------------------------------------------------------------------

“Historical Financial Statements” means the audited consolidated balance sheet
of the applicable Borrower and its Subsidiaries (or with respect to Evergy,
Westar and its Subsidiaries) for the fiscal year ended December 31, 2017, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of such Borrower and its
Subsidiaries, including the notes thereto.

“Indebtedness” means, as to any Person at any time, all of the following,
without duplication, to the extent recourse may be had to the assets or
properties of such Person in respect thereof: (a) all obligations of such Person
for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) any direct
or contingent obligations of such Person in the aggregate in excess of
$2,000,000 arising under letters of credit (including standby and commercial),
banker’s acceptances, bank guaranties, surety bonds and similar instruments;
(c) all net obligations of such Person under any Hedge Agreements; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (except trade accounts payable arising, and accrued expenses incurred,
in the ordinary course of business), which would appear as a liability on a
balance sheet of such Person; (e) indebtedness (excluding prepaid interest
thereon) of others secured by a Lien on property owned or being purchased by
such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; (f) the Attributable
Indebtedness of such Person; and (g) all Contingent Obligations with respect to
Indebtedness of others.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is non-recourse to
such Person. It is understood and agreed that Indebtedness (including Contingent
Obligations) shall not include any obligations of any Borrower with respect to
(i) subordinated, deferrable interest debt securities, and any related
securities issued by a trust or other special purpose entity in connection
therewith, or any similar securities that are classified at the time of
issuance, as possessing a minimum of “intermediate equity content” by S&P and
“Basket C equity credit” by Moody’s (or the equivalent classification then in
effect by such agencies), as long as the maturity date of such debt is
subsequent to the Facility Termination Date; provided that the amount of
mandatory principal amortization or defeasance of such debt prior to the
Facility Termination Date shall be included in this definition of Indebtedness;
(ii) Equity Linked Securities until the mandatory redemption date therefor,
provided that the principal amount of all outstanding Equity Linked Securities
in excess of twenty percent (20%) of Total Capitalization shall constitute
Indebtedness; or (iii) utility “rate reduction” bonds, for the payment of which
legislatively authorized charges are imposed on customers.

“Indemnified Taxes” means Taxes, other than Excluded Taxes.

“Indemnitee” has the meaning assigned thereto in Section 11.3(b).

“Information” has the meaning assigned thereto in Section 11.9.

“Initial Issuing Lender” means (a) Wells Fargo, (b) Bank of America, N.A., (c)
Citibank, N.A., (d) JPMorgan Chase Bank, N.A., and (e) MUFG Bank, Ltd.

“Initial Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below.

 

11



--------------------------------------------------------------------------------

Borrower

   Initial Sublimit  

Evergy

   $ 450,000,000  

Westar

   $ 1,000,000,000  

KCPL

   $ 600,000,000  

GMO

   $ 450,000,000  

“Intangible Assets” means, assets that are considered to be intangible assets
under GAAP, including, but not limited to, customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises and licenses.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date that is one (1), two (2), three (3), or
six (6) months thereafter (or seven (7) days thereafter if available to all
Lenders), in each case as selected by a Borrower in its Notice of Borrowing or
Notice of Conversion/Continuation and subject to availability; provided that:

(a) an Interest Period shall commence on the date of advance of or conversion to
any LIBOR Rate Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period; and

(d) no Interest Period shall extend beyond the Revolving Maturity Date.

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) the Initial Issuing Lenders, (b) solely with respect
to the Existing U.S. Bank Letters of Credit, U.S. Bank and (c) any other Lender
to the extent it has agreed in its sole discretion to act as an “Issuing Lender”
hereunder and that has been approved in writing by the Borrowers and the
Administrative Agent (such approval by the Administrative Agent not to be
unreasonably delayed, conditioned or withheld). For the avoidance of doubt, upon
the termination of all Existing U.S. Bank Letters of Credit, U.S. Bank will
automatically cease to be an Issuing Lender but shall retain the rights, powers,
privileges and duties of an Issuing Lender with respect to any amounts owed to
it in respect of the Existing U.S. Bank Letters of Credit.

 

12



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means Wells Fargo Securities, LLC, Citigroup Global
Markets Inc., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), and MUFG Bank, Ltd. in their capacities as joint lead arrangers and
joint bookrunners.

“KCPL” means Kansas City Power & Light Company, a Missouri corporation.

“KGE” means Kansas Gas and Electric Company, a Kansas corporation.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of any Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to (a) for
each of the Initial Issuing Lenders, the amount set forth opposite the name of
each such Initial Issuing Lender on Schedule 1.1(b), (b) for U.S. Bank, the
amount set forth opposite the name of U.S. Bank on Schedule 1.1(b); provided
that, unless U.S. Bank otherwise agrees, the L/C Commitment of U.S. Bank shall
be automatically reduced by the stated amount of each Existing U.S. Bank Letter
of Credit on the expiry thereof, and (c) for any other Issuing Lender becoming
an Issuing Lender after the Closing Date, such amount as separately agreed to in
a written agreement between such Borrower and such Issuing Lender (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution). In each case of clauses (a), (b) and (c) above, any such amount may
be changed after the Closing Date in a written agreement between such Borrower
and such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution); provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0 (subject to the Letters of Credit of
such Person remaining outstanding in accordance with the provisions hereof).

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Lenders other than the applicable Issuing Lender of such
Letter of Credit.

“L/C Sublimit” means, as of any date of determination, the lesser of
(a) $150,000,000 and (b) the aggregate Revolving Commitment in effect on such
date.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 4.12 or
Section 4.13, other than any Person that ceases to be a party hereto as a Lender
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.

 

13



--------------------------------------------------------------------------------

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 4.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application requesting such Issuing
Lender to issue a Letter of Credit and any reimbursement agreement, in each case
in the form specified by the applicable Issuing Lender from time to time.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 4.8(c),

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0% and
(y) unless otherwise specified in any amendment to this Agreement entered into
in accordance with Section 4.8(c), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.

 

14



--------------------------------------------------------------------------------

“LIBOR Market Index Rate” means, for any date, subject to the implementation of
a Replacement Rate in accordance with Section 4.8(c), the rate for one month
deposits in Dollars as published by ICE Benchmark Administration Limited, a
United Kingdom company (or a comparable or successor quoting service which is
approved by the Administrative Agent, in consultation with the Borrowers) as of
11:00 a.m. London time, on such day, or if such day is not a Business Day, then
the immediately preceding Business Day. If, for any reason, such rate is not so
published, then the LIBOR Market Index Rate shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
U.S. Dollar deposits would be offered by first class banks (as determined in
consultation with the Borrowers) in the London interbank market to the
Administrative Agent at approximately 11:00 a.m., London time, on such date of
determination for delivery on the date in question for a one month term.

“LIBOR Market Index Rate Loan” means, at any time, any Loan that bears interest
at such time at the applicable LIBOR Market Index Rate.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

  LIBOR Rate =   

LIBOR

        1.00-Eurodollar Reserve Percentage   

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Fee Letters, and each other document, instrument and
agreement executed and delivered by the Borrowers in favor of the Administrative
Agent or any Lender in connection herewith which is expressly identified therein
as a Loan Document.

“Loans” means the collective reference to the Revolving Loans and the Swingline
Loans, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means, with respect to any Borrower, (a) a material
adverse effect on the business, property, financial condition or results of
operations of such Borrower and its Subsidiaries, taken as a whole, (b) a
material impairment of the ability of such Borrower to perform its obligations
under the Loan Documents to which it is a party or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against such
Borrower of any Loan Document to which it is a party.

“Maximum Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below, as such amount may be modified from time
to time pursuant to Section 2.5(c) or Section 4.13; provided, that at no time
may the Sublimit or Maximum Sublimit for any Borrower exceed the amount of
Indebtedness such Borrower is authorized to incur pursuant to any order, rule or
regulation of any Governmental Authority having jurisdiction over such Borrower
at such time.

 

15



--------------------------------------------------------------------------------

Borrower

   Maximum Sublimit  

Evergy

   $ 700,000,000  

Westar

   $ 1,000,000,000  

KCPL

   $ 850,000,000  

GMO

   $ 700,000,000  

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to the sum of
(a) with respect to an Issuing Lender, the Fronting Exposure of such Issuing
Lender at such time and (b) with respect to the Swingline Lender, the Fronting
Exposure of the Swingline Lender at such time.

“Minimum Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below, as such amount may be modified from time
to time pursuant to Section 2.5(c).

 

Borrower

   Minimum Sublimit  

Evergy

   $ 200,000,000  

Westar

   $ 750,000,000  

KCPL

   $ 350,000,000  

GMO

   $ 200,000,000  

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA to which any
Borrower or any ERISA Affiliate is making, has made, is accruing or has accrued
an obligation to make, contributions within the preceding six (6) years.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning assigned thereto in Section 4.16(b).

“Notes” means the collective reference to the Revolving Notes and the Swingline
Note.

“Notice Date” has the meaning assigned thereto in Section 4.16(b).

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

16



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, with respect to any Borrower, in each case, whether now in
existence or hereafter arising: (a) the principal of and interest on (including
interest and fees accruing after the filing of any bankruptcy or similar
petition regardless of whether allowed or allowable in such proceeding) the
Loans made to such Borrower, (b) the L/C Obligations of such Borrower and
(c) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by such Borrower to the Lenders, the Issuing Lenders
or the Administrative Agent, in each case under any Loan Document to which it is
a party, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against such Borrower of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of a Responsible Officer
of a Borrower substantially in the form attached as Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).

“Participant” has the meaning assigned thereto in Section 11.8(d).

 

17



--------------------------------------------------------------------------------

“Participant Register” has the meaning assigned thereto in Section 11.8(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and is maintained for
the employees of any Borrower or any of its ERISA Affiliates.

“Permitted Liens” means the Liens permitted pursuant to Section 8.1.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Project Finance Subsidiary” means any Subsidiary that meets the following
requirements: (a) it is primarily engaged, directly or indirectly, in the
ownership, operation and/or financing of independent power production and
related facilities and assets; and (b) neither the applicable Borrower nor any
other Subsidiary (other than another Project Finance Subsidiary) has any
liability, contingent or otherwise, for the Indebtedness or other obligations of
such Subsidiary (other than non-recourse liability resulting from the pledge of
stock of such Subsidiary).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” has the meaning assigned thereto in Section 7.2.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 11.8(c).

“Reimbursement Obligation” means the obligation of the applicable Borrower to
reimburse any Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit issued by such Issuing Lender.

 

18



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and representatives of such Person and of such Person’s
Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 10.6(b).

“Replacement Rate” has the meaning assigned thereto in Section 4.8(c).

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Pension Plan that is subject to Title IV of ERISA other than those
events as to which the thirty (30) day notice period is waived.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders; provided that Swingline Loans shall only be applicable for purposes of
determining the Total Credit Exposure of each Lender to the extent the Swingline
Lender has requested and such Lender has funded its participation interest in an
outstanding Swingline Loan pursuant to Section 2.2(b)(iii). The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Resignation Effective Date” has the meaning assigned thereto in
Section 10.6(a).

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
or similar person of such Person or any other officer of such Person designated
in writing from time to time by the applicable Borrower to the Administrative
Agent; provided that, to the extent requested thereby, the Administrative Agent
shall have received a certificate of such Person certifying as to the incumbency
and genuineness of the signature of each such officer. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of any Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, limited liability company, partnership and/or other
action on the part of such Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Borrower.

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the Revolving Maturity Date.

“Revolving Commitment” means (a) as to any Lender, the obligation of such Lender
to make Revolving Loans to, and to purchase participations in L/C Obligations
and Swingline Loans for the account of, the Borrowers hereunder in an aggregate
principal amount at any time outstanding not to exceed the amount set forth
opposite such Lender’s name on the Register, as such amount may be modified at
any time or from time to time pursuant to the terms hereof (including, without
limitation, Section 4.13) and (b) as to all Lenders, the aggregate commitment of
all Lenders to make Revolving Loans, as such amount may be modified at any time
or from time to time pursuant to the terms hereof (including, without
limitation, Section 4.13). The aggregate Revolving Commitment of all the Lenders
on the Closing Date is $2,500,000,000. The Revolving Commitment of each Lender
on the Closing Date is set forth opposite the name of such Lender on
Schedule 1.1(b).

“Revolving Commitment Percentage” means, with respect to any Lender at any time,
the percentage of the total Revolving Commitments of all the Lenders represented
by such Lender’s Revolving Commitment. If the Revolving Commitments have
terminated or expired, the Revolving Commitment Percentages shall be determined
based upon the Revolving Commitments most recently in effect, giving effect to
any assignments. The Revolving Commitment Percentage of each Lender on the
Closing Date is set forth opposite the name of such Lender on Schedule 1.1(b).

 

19



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 4.13).

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Loans and Swingline Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Loans and Swingline Loans, as the case may be, occurring
on such date plus (b) with respect to any L/C Obligations on any date, the
aggregate outstanding amount thereof on such date after giving effect to any
Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Revolving Loan” means any revolving loan made to any Borrower pursuant to
Section 2.1, and all such revolving loans collectively as the context requires.

“Revolving Maturity Date” means the earliest to occur of (a) (1) September 18,
2023 and (2) if the Revolving Maturity Date is extended pursuant to Section 4.16
as to any Lender, such extended maturity date as determined pursuant to such
Section, (b) the date of termination of the entire Revolving Commitment by the
Borrowers pursuant to Section 2.5, and (c) the date of termination of the
Revolving Commitment pursuant to Section 9.2(a).

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Lender evidencing the Revolving Loans made by such Lender, substantially in the
form attached as Exhibit A-1.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.

“Sanctioned Country” means at any time, a country, territory or region which is
itself, or whose government is the subject or target of any Sanctions broadly
prohibiting dealings with such government, country, or territory (including, as
of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union or Her Majesty’s Treasury,
(b) any Person located, organized or resident in a Sanctioned Country or (c) any
Person owned more than 50%, individually or in the aggregate, directly or
indirectly, or controlled by any such Person or Persons described in clauses
(a) and (b).

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws enacted,
imposed, enforced, promulgated or administered by any Governmental Authority,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union or
Her Majesty’s Treasury.

 

20



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Shareholders’ Equity” means, with respect to any Borrower as of any date of
determination for such Borrower and its Consolidated Subsidiaries on a
consolidated basis (without regard to any variable interest entity),
shareholders’ equity as of that date determined in accordance with GAAP.

“Significant Subsidiary” means, at any time, with respect to any Borrower, any
Subsidiary of such Borrower that (a) as of the date of determination, owns
Consolidated assets equal to or greater than fifteen percent (15%) of the
Consolidated assets of such Borrower and its Subsidiaries or (b) which had
consolidated net income during the four (4) most recently ended fiscal quarters
equal to or greater than fifteen percent (15%) of Consolidated Net Income of
such Borrower during such period, provided, that for the avoidance of doubt,
subject to any transactions permitted under Section 8.2, (i) Westar, KCPL and
GMO shall at all times constitute Significant Subsidiaries of Evergy and
(ii) KGE shall at all times constitute a Significant Subsidiary of Westar.

“Sublimit” means, with respect to each Borrower, its Initial Sublimit, as the
same may be modified from time to time pursuant to Section 2.5(c) or
Section 4.13(f); provided that a Borrower’s Sublimit shall at no time exceed its
Maximum Sublimit or be less than its Minimum Sublimit.

“Sublimit Adjustment Letter” means a letter substantially in the form of Exhibit
I.

“Sublimit Increase Notice (Westar)” means written notice from Westar to the
Administrative Agent with evidence, certified as being true, correct and
complete by a Responsible Officer of Westar, that Westar has obtained the Westar
FERC Order and that Westar’s Maximum Sublimit should be increased to the amount
disclosed in such notice, which shall not exceed $1,250,000,000.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) such Person (irrespective of whether, at
the time, Equity Interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of a Borrower.

“Swingline Commitment” means the lesser of (a) $150,000,000 and (b) the
aggregate unutilized Revolving Commitment of the Swingline Lender.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to a
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

21



--------------------------------------------------------------------------------

“Swingline Note” means a promissory note made by the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2.

“Swingline Participation Amount” has the meaning assigned thereto in
Section 2.2(b)(iii).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Threshold Amount” means $100,000,000.

“Total Capitalization” means, with respect to any Borrower, Total Indebtedness
of such Borrower and its Consolidated Subsidiaries plus the sum of
(a) Shareholders’ Equity (without giving effect to the application of ASC Topic
815) and (b) to the extent not otherwise included in Total Indebtedness or
Shareholders’ Equity, preferred and preference stock and securities of such
Borrower and its Subsidiaries included in a consolidated balance sheet of such
Borrower and its Consolidated Subsidiaries in accordance with GAAP.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Commitment and Revolving Credit Exposure of such Lender at such time.

“Total Indebtedness” means, with respect to any Borrower, all Indebtedness of
such Borrower and its Consolidated Subsidiaries on a consolidated basis (and
without duplication) but without giving effect to the application of ASC Topic
860 with respect to transfers of accounts receivable by KCPL, GMO, Westar, or
one or more of their respective Subsidiaries to a non-Subsidiary, excluding
(a) Indebtedness arising under Hedge Agreements entered into in the ordinary
course of business to hedge bona fide transactions and business risks and not
for speculation, (b) Indebtedness of Project Finance Subsidiaries,
(c) Indebtedness of KLT Investments Inc. incurred in connection with the
acquisition and maintenance of its interests (whether direct or indirect) in low
income housing projects, (d) Indebtedness of any variable interest entity or
other Person as to which (i) neither such Borrower nor any of its Subsidiaries
provides credit support of any kind (including any undertaking, agreement or
instruments that would constitute Indebtedness) and (ii) there is no recourse to
the Equity Interests or assets of such Borrower or any of its Subsidiaries and
the relevant legal documents so provide, (e) any short-term intercompany
Indebtedness owing between or among the Borrowers and their Subsidiaries,
including, without limitation, any Indebtedness arising under or pursuant to any
intercompany money pool arrangements and (f) any fair value adjustments recorded
in connection with purchase accounting in connection with the merger transaction
as disclosed in the ’34 Act Reports prior to the Closing Date.

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreements, (b) the initial
Extensions of Credit, and (c) the payment of the transaction costs incurred in
connection with the foregoing.

“United States” means the United States of America.

“U.S. Bank” means U.S. Bank National Association.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g)(ii)(B)(3).

 

22



--------------------------------------------------------------------------------

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Westar” means Westar Energy, Inc., a Kansas corporation.

“Westar FERC Order” means an order issued by the Federal Energy Regulatory
Commission subsequent to the Closing Date authorizing Westar to obtain
Extensions of Credit in an amount set forth therein.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
a Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the applicable Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

“Withholding Agent” means any Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including,” (k) any definition
of or reference to any agreement, instrument or other document shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document) and (l) any reference to any law shall include
all statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

 

23



--------------------------------------------------------------------------------

Section 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP as in effect from time to
time, subject to clause (b) below. Notwithstanding the foregoing, (i) for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of a Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and (ii) unless the Borrowers otherwise elect,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Historical Financial Statements delivered for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto.

(b) If at any time any change in GAAP, the rules promulgated with respect
thereto or the application thereof would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrowers or
the Required Lenders shall so request, the Administrative Agent and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP, the rules
promulgated with respect thereto or the application thereof (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change.

Section 1.4 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

Section 1.5 References to Agreement and Laws. Any definition or reference to any
Applicable Law, including, without limitation, Anti-Corruption Laws, Anti-Money
Laundering Laws, the Bankruptcy Code, the Code, ERISA, the Exchange Act, the
PATRIOT Act, the Investment Company Act or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

Section 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.7 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

Section 1.8 Guarantees/Earn-Outs. Unless otherwise specified, (a) the amount of
any guarantee shall be the lesser of the amount of the obligations guaranteed
and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such guarantee
and (b) the amount of any earn-out or similar obligation shall be the amount of
such obligation as reflected on the balance sheet of such Person in accordance
with GAAP.

 

24



--------------------------------------------------------------------------------

Section 1.9 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”.

ARTICLE II

REVOLVING CREDIT FACILITY

Section 2.1 Revolving Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, each Lender severally agrees to make
Revolving Loans in Dollars to each Borrower on any Business Day during the
Revolving Availability Period in an aggregate principal amount that will not
result in (a) the aggregate Revolving Credit Outstandings exceeding the
Revolving Commitment, (b) the Revolving Credit Outstandings extended to any
Borrower exceeding such Borrower’s Sublimit or (c) the Revolving Credit Exposure
of any Lender exceeding its Revolving Commitment. Each Revolving Loan by a
Lender shall be in a principal amount equal to such Lender’s Revolving
Commitment Percentage of the aggregate principal amount of Revolving Loans
requested on such occasion. Within the foregoing limits and subject to the terms
and conditions set forth herein, each Borrower may borrow, prepay and reborrow
Revolving Loans.

Section 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including, without limitation, Section 2.2(c), the
Swingline Lender agrees to make Swingline Loans in Dollars to the Borrowers from
time to time on any Business Day during the Revolving Availability Period, in an
aggregate principal amount that will not result in (i) the aggregate Revolving
Credit Outstandings exceeding the Revolving Commitment, (ii) the Revolving
Credit Outstandings extended to any Borrower exceeding such Borrower’s Sublimit,
(iii) the Revolving Credit Exposure of any Lender exceeding its Revolving
Commitment or (iv) the aggregate principal amount of outstanding Swingline Loans
exceeding the Swingline Commitment; provided, that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, each Borrower may borrow, prepay and reborrow Swingline Loans.

(b) Refunding.

(i) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of each Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 1:00 p.m. on any Business Day request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan as a Base Rate Loan in an amount
equal to such Lender’s Revolving Commitment Percentage of the aggregate amount
of the Swingline Loans outstanding made to the applicable Borrower on the date
of such notice, to repay the Swingline Lender. Each Lender shall make the amount
of such Revolving Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 3:00 p.m. on
the day specified in such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the applicable
Swingline Loans. No Lender’s obligation to fund its respective Revolving
Commitment Percentage of a Swingline Loan shall be affected by any other
Lender’s failure to fund its Revolving Commitment Percentage of a Swingline
Loan, nor shall any Lender’s Revolving Commitment Percentage be increased as a
result of any such failure of any other Lender to fund its Revolving Commitment
Percentage of a Swingline Loan.

 

25



--------------------------------------------------------------------------------

(ii) The applicable Borrower shall pay to the Swingline Lender on demand, and in
any event on the Revolving Maturity Date, in immediately available funds the
amount of such Swingline Loans to the extent amounts received from the Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of a Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective
Revolving Commitment Percentages.

(iii) If for any reason any Swingline Loan cannot be refinanced with a Revolving
Loan pursuant to Section 2.2(b)(i), each Lender shall, on the date such
Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.2(b)(i), purchase for cash an undivided participation interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to such Lender’s Revolving
Commitment Percentage of the aggregate principal amount of Swingline Loans then
outstanding. Each Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its Swingline Participation Amount.
Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s Swingline Participation Amount, the Swingline Lender receives any
payment on account of the Swingline Loans, the Swingline Lender will distribute
to such Lender its Swingline Participation Amount (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participation interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all Swingline Loans then due); provided that in the event that such
payment received by the Swingline Lender is required to be returned, such Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

(iv) Each Lender’s obligation to make the Revolving Loans referred to in
Section 2.2(b)(i) and to purchase participation interests pursuant to
Section 2.2(b)(iii) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any Borrower may have
against the Swingline Lender, any Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default with respect to any Borrower or the failure to satisfy any of the other
conditions specified in Article V, (C) any adverse change in the condition
(financial or otherwise) of any Borrower, (D) any breach of this Agreement or
any other Loan Document by any other Lender or (E) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(v) If any Lender fails to make available to the Administrative Agent, for the
account of the Swingline Lender, any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.2(b) by the time
specified in Section 2.2(b)(i) or 2.2(b)(iii), as applicable, the Swingline
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Federal Funds Rate, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan or
Swingline Participation Amount, as the case may be. A certificate of the
Swingline Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.2(b)(v) shall be conclusive
absent manifest error.

 

26



--------------------------------------------------------------------------------

(c) Defaulting Lenders. So long as any Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan. Notwithstanding anything to the contrary contained in this
Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.

Section 2.3 Procedure for Advances of Revolving Loans and Swingline Loans.

(a) Requests for Borrowing. The applicable Borrower shall give the
Administrative Agent irrevocable prior notice (which notice shall be
substantially in the form of Exhibit B (a “Notice of Borrowing”) or telephonic
notice followed promptly by a Notice of Borrowing) not later than (i) 11:00 a.m.
on the same Business Day as each Base Rate Loan, (ii) 2:00 p.m. on the same
Business Day as each Swingline Loan and (iii) 2:00 p.m. at least three
(3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans in an aggregate principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans in an
aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Loan or Swingline Loan, (D) in the
case of a Revolving Loan whether the Loans are to be LIBOR Rate Loans or Base
Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of the
Interest Period applicable thereto; provided that if the applicable Borrower
wishes to request LIBOR Rate Loans having an Interest Period of seven (7) days
in duration, such notice must be received by the Administrative Agent not later
than 2:00 p.m. four (4) Business Days prior to the requested date of such
borrowing, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. If the applicable Borrower fails to specify a type of
Loan in a Notice of Borrowing, then the applicable Loans shall be made as Base
Rate Loans. If the applicable Borrower requests a borrowing of LIBOR Rate Loans
in any such Notice of Borrowing, but fails to specify an Interest Period, or if
a Borrower requests an Interest Period of seven (7) days and such Interest
Period is not acceptable to all of the Lenders, such Borrower will be deemed to
have specified an Interest Period of one month. A Notice of Borrowing received
after the applicable time specified above shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date (or 3:00 p.m. in the case of a proposed
borrowing date of a Base Rate Loan), (i) each Lender will make available to the
Administrative Agent, for the account of the applicable Borrower, at the
Administrative Agent’s Office in funds immediately available to the
Administrative Agent, such Lender’s Revolving Commitment Percentage of the
Revolving Loans to be made on such borrowing date and (ii) the Swingline Lender
will make available to the Administrative Agent, for the account of the
applicable Borrower, at the Administrative Agent’s Office in funds immediately
available to the Administrative Agent, the Swingline Loans to be made on such
borrowing date. Each Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each borrowing requested by such Borrower
pursuant to this Section 2.3 in immediately available funds by crediting or
wiring such proceeds to the deposit account of such Borrower identified in the
most recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by such Borrower to the Administrative Agent or
as may be otherwise agreed upon by such Borrower and the Administrative Agent
from time to time. Subject to Section 4.7, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Loan
requested pursuant to this Section 2.3 to the extent that any Lender has not
made available to the Administrative Agent its Revolving Commitment Percentage
of such Loan. Revolving Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Lenders as provided in Section 2.2(b).

 

27



--------------------------------------------------------------------------------

Section 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. Each Borrower hereby agrees to repay the
outstanding principal amount of (i) all of its Revolving Loans in full on the
Revolving Maturity Date, and (ii) all of its Swingline Loans on the earlier to
occur of (A) the date that is ten (10) Business Days after such Loan is made and
(B) the Revolving Maturity Date, together, in each case, with all accrued but
unpaid interest thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Commitment, the Borrowers severally agree to prepay
immediately upon notice from the Administrative Agent, to the Administrative
Agent for the account of the Lenders, Extensions of Credit in an amount equal to
such excess with each such repayment applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Loans and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Lenders, in an amount equal
to such excess (such Cash Collateral to be applied in accordance with
Section 9.2(b)).

(c) Optional Prepayments. Each Borrower may at any time and from time to time
prepay its Revolving Loans and Swingline Loans, in whole or in part, without
premium or penalty (but subject to Section 2.4(d)), with irrevocable prior
written notice to the Administrative Agent substantially in the form attached as
Exhibit D (a “Notice of Prepayment”) given not later than, unless the
Administrative Agent may agree, (i) 11:00 a.m. on the same Business Day as each
Base Rate Loan, (ii) 2:00 p.m. on the same Business Day as each Swingline Loan
and (iii) 2:00 p.m. at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice; provided that a Borrower may state
that such notice is conditioned on the effectiveness of another transaction, in
which case such notice may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Partial prepayments shall be in an aggregate amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof with respect
to Base Rate Loans (other than Swingline Loans), $5,000,000 or a whole multiple
of $1,000,000 in excess thereof with respect to LIBOR Rate Loans and $500,000 or
a whole multiple of $100,000 in excess thereof with respect to Swingline Loans.
A Notice of Prepayment received after the applicable time specified above shall
be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9.

(d) Limitation on Prepayment of LIBOR Rate Loans. No Borrower may prepay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9.

 

28



--------------------------------------------------------------------------------

Section 2.5 Permanent Reduction of the Revolving Commitment; Changes in
Sublimits.

(a) Voluntary Reduction. The Borrowers shall have the right at any time and from
time to time, upon at least five (5) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Commitment at any time or (ii) portions of the
Revolving Commitment, from time to time, in an aggregate principal amount not
less than $3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Commitment shall be applied to the Revolving
Commitment of each Lender according to its Revolving Commitment Percentage. Any
such reduction shall have the effect of reducing each Borrower’s Sublimit in an
amount as designated by the Borrowers; provided that (x) no Sublimit of a
Borrower shall be reduced to an amount less than its Minimum Sublimit and
(y) the aggregate Sublimits must equal the aggregate Revolving Commitment. All
Commitment Fees accrued until the effective date of any termination of the
Revolving Commitment shall be paid on the effective date of such termination.

(b) Corresponding Payment . Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Loans, Swingline Loans and L/C Obligations, as
applicable, after such reduction to the Revolving Commitment as so reduced, and
if the aggregate amount of all outstanding Letters of Credit exceeds the
Revolving Commitment as so reduced, each Borrower shall severally be required to
deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to such excess. Such Cash Collateral
shall be applied in accordance with Section 9.2(b). Any reduction of the
Revolving Commitment to zero shall be accompanied by payment of all outstanding
Revolving Loans and Swingline Loans (and furnishing of Cash Collateral
satisfactory to the Administrative Agent for all L/C Obligations which survive
such reduction) and shall result in the termination of the Revolving Commitment
and the Swingline Commitment and the Revolving Credit Facility. If the reduction
of the Revolving Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9.

(c) Changes in Sublimits.

(i) So long as no Event of Default exists with respect to any Borrower and all
of the representations and warranties of the Borrowers in this Agreement and/or
in any other Loan Document (A) that are qualified by materiality or Material
Adverse Effect shall be true and correct as so qualified, and (B) that are not
qualified by materiality or Material Adverse Effect shall be true and correct in
all material respects; in each case on and as of the date of a Sublimit
Adjustment Letter with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date), the Borrowers may, upon not less than
three (3) Business Days’ notice to the Administrative Agent pursuant to a
Sublimit Adjustment Letter, reallocate amounts of the Revolving Commitment among
the respective Sublimits of the Borrowers (i.e., reduce the Sublimits of one or
more Borrowers and increase the Sublimits of one or more other Borrowers by the
same aggregate amount); provided that (i) a Borrower’s Sublimit may not be
reduced to an amount less than (A) the Revolving Credit Outstandings made to
such Borrower or (B) its Minimum Sublimit, (ii) the sum of the Sublimits of the
respective Borrowers shall at all times equal the amount of the Revolving
Commitment, (iii) a Borrower’s Sublimit may not be increased to an amount in
excess of such Borrower’s Maximum Sublimit, and (iv) any such increase in a
Borrower’s Sublimit shall be accompanied or preceded by evidence reasonably
requested by the Administrative Agent as to appropriate corporate and
governmental authorization therefor.

(ii) So long as no Event of Default exists with respect to a Borrower, such
Borrower may, upon not less than three (3) Business Days’ notice to the
Administrative Agent in form and substance satisfactory to the Administrative
Agent, reduce or increase its Maximum Sublimit or Minimum Sublimit (but, for the
avoidance of doubt, not its Sublimit) if such modification is required or
requested by any Governmental Authority having jurisdiction over such Borrower
to the amount so requested or required by such Governmental Authority; provided
that any such reduction or increase in a Borrower’s Maximum Sublimit or Minimum
Sublimit shall be accompanied or preceded by evidence of the applicable
Governmental Authority’s request or order therefor.

 

29



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary herein, the Maximum Sublimit of
Westar shall be adjusted automatically and without giving effect to any of the
conditions set forth in this Section 2.5(c) upon delivery of the Sublimit
Increase Notice (Westar).

Section 2.6 Termination of Revolving Credit Facility. Unless previously
terminated, the Revolving Credit Facility and the Revolving Commitments shall
automatically terminate on the Revolving Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

Section 3.1 L/C Facility.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Lenders set forth in
Section 3.4(a), agrees to issue standby Letters of Credit in an aggregate amount
not to exceed its L/C Commitment for the account of the applicable Borrower or,
subject to Section 3.10, any Subsidiary thereof. Letters of Credit may be issued
on any Business Day from the Closing Date to the Revolving Maturity Date in such
form as may be approved from time to time by the applicable Issuing Lender and
the applicable Borrower; provided, that no Issuing Lender shall issue any Letter
of Credit if, after giving effect to such issuance, (a) the L/C Obligations
would exceed the L/C Sublimit or (b) the Revolving Credit Outstandings would
exceed the Revolving Commitment.

(b) Terms of Letters of Credit. Each Letter of Credit shall (i) be denominated
in Dollars in a minimum amount of $250,000 (or such lesser amount as agreed to
by the applicable Issuing Lender and the Administrative Agent), (ii) expire on a
date no more than twelve (12) months after the date of issuance or last renewal
of such Letter of Credit (subject to automatic renewal for additional one
(1) year periods pursuant to the terms of the Letter of Credit Application or
other documentation acceptable to the applicable Issuing Lender), which
expiration date (after giving effect to any automatic renewals) shall be no
later than one (1) year after the Revolving Maturity Date; provided that any
Letter of Credit may expire after the Revolving Maturity Date (each such Letter
of Credit, an “Extended Letter of Credit”) subject to the requirements of
Section 3.11, and (iii) be subject to the ISP98 as set forth in the Letter of
Credit Application or as determined by the applicable Issuing Lender and the
applicable Borrower and, to the extent not inconsistent therewith, the laws of
the State of New York. No Issuing Lender shall at any time be obligated to issue
any Letter of Credit hereunder if (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect as of the
Closing Date and that such Issuing Lender in good faith deems material to it,
(B) the conditions set forth in Section 5.2 are not satisfied, (C) the issuance
of such Letter of Credit would violate one or more policies of such Issuing
Lender applicable to letters of credit generally or (D) the beneficiary of such
Letter of Credit is a Sanctioned Person. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. As of the Closing Date, each of the Existing Letters
of Credit shall constitute, for all purposes of this Agreement and the other
Loan Documents, a Letter of Credit issued and outstanding hereunder.

 

30



--------------------------------------------------------------------------------

(c) Defaulting Lenders. So long as any Lender is a Defaulting Lender, no Issuing
Lender shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto. Notwithstanding anything to the contrary contained in
this Agreement, this Article III shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.

Section 3.2 Procedure for Issuance of Letters of Credit. Any Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request. Upon receipt of any
Letter of Credit Application, the applicable Issuing Lender shall process such
Letter of Credit Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article V, promptly
issue the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the applicable Borrower.
The applicable Issuing Lender shall promptly furnish to the applicable Borrower
and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Lender of the issuance and upon
request by any Lender, furnish to such Lender a copy of such Letter of Credit
and the amount of such Lender’s participation therein.

Section 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 4.15(a)(iii)(B), the
applicable Borrower shall pay to the Administrative Agent, for the account of
the applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letters of Credit times the
Applicable Margin with respect to LIBOR Rate Loans (determined, in each case, on
a per annum basis). Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter ending after the Closing Date, on the
Revolving Maturity Date and thereafter on demand of the Administrative Agent.
The Administrative Agent shall, promptly following its receipt thereof,
distribute to the applicable Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.3 in accordance with their
respective Revolving Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, the applicable
Borrower shall pay directly to the applicable Issuing Lender, for its own
account, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender as set forth in the Fee Letter executed by such Issuing Lender.
Such issuance fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Maturity Date and thereafter
on demand of the applicable Issuing Lender. For the avoidance of doubt, such
issuance fee shall be applicable to and paid upon each of the Existing Letters
of Credit.

 

31



--------------------------------------------------------------------------------

(c) Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the applicable Borrower shall pay or reimburse each Issuing
Lender for such normal and customary fees, costs, charges and expenses as are
incurred or charged by such Issuing Lender in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit issued by it.

Section 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Commitment
Percentage in each Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued by it hereunder and the amount of each draft
paid by such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit issued by such Issuing Lender for which such Issuing Lender is
not reimbursed in full by the applicable Borrower through a Revolving Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s Revolving
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section 3.4 shall be conclusive in the absence of manifest error. With respect
to payment to such Issuing Lender of the unreimbursed amounts described in this
Section 3.4, if the L/C Participants receive notice that any such payment is due
(A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Commitment Percentage of such payment in accordance with this
Section 3.4, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the applicable Borrower or otherwise), or any
payment of interest on account thereof, such Issuing Lender will distribute to
such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

 

32



--------------------------------------------------------------------------------

(d) Each L/C Participant’s obligation to make the Revolving Loans referred to in
Section 3.4(b) and to purchase participation interests pursuant to
Section 3.4(a) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or any Borrower may have against the Issuing
Lender, any Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article V, (iii) any adverse
change in the condition (financial or otherwise) of any Borrower, (iv) any
breach of this Agreement or any other Loan Document by any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

Section 3.5 Reimbursement Obligation of the Borrowers. In the event of any
drawing under any Letter of Credit, the applicable Borrower agrees to reimburse
(either with the proceeds of a Revolving Loan as provided for in this
Section 3.5 or with funds from other sources), in same day funds, the applicable
Issuing Lender on each date on which such Issuing Lender notifies such Borrower
of the date and amount of a draft paid by it under any Letter of Credit for the
amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment.
Unless the applicable Borrower shall immediately notify such Issuing Lender that
such Borrower intends to reimburse such Issuing Lender for such drawing from
other sources or funds, such Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Lenders make
a Revolving Loan as a Base Rate Loan on the applicable repayment date in the
amount of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment,
and the Lenders shall make a Revolving Loan as a Base Rate Loan in such amount,
the proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and such fees and expenses. Each Lender
acknowledges and agrees that its obligation to fund a Revolving Loan in
accordance with this Section 3.5 to reimburse such Issuing Lender for any draft
paid under a Letter of Credit issued by it is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article V. If the applicable Borrower has elected to pay the amount of such
drawing with funds from other sources and shall fail to reimburse such Issuing
Lender as provided above, or if the amount of such drawing is not fully refunded
through a Base Rate Loan as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.

Section 3.6 Obligations Absolute. The obligations of the Borrowers under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which any Borrower may have or
have had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. Each Borrower also agrees that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and such
Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among any Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of such Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. Each Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit issued by it
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct, as determined by a court of competent jurisdiction by
final nonappealable judgment, shall be binding on such Borrower and shall not
result in any liability of such Issuing Lender or any L/C Participant to such

 

33



--------------------------------------------------------------------------------

Borrower. The responsibility of any Issuing Lender to any Borrower in connection
with any draft presented for payment under any Letter of Credit issued to it
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.

Section 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

Section 3.8 Resignation of Issuing Lenders.

(a) Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrowers and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrowers and the Administrative Agent).

(b) Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Lenders to take such actions as are
required under Section 3.4). Without limiting the foregoing, upon the
resignation of a Lender as an Issuing Lender hereunder, the Borrowers may, or at
the request of such resigned Issuing Lender the Borrowers shall, use
commercially reasonable efforts to arrange for one or more of the other Issuing
Lenders to issue Letters of Credit hereunder in substitution for the Letters of
Credit, if any, issued by such resigned Issuing Lender and outstanding at the
time of such resignation, or make other arrangements satisfactory to the
resigned Issuing Lender to effectively cause another Issuing Lender to assume
the obligations of the resigned Issuing Lender with respect to any such Letters
of Credit.

Section 3.9 Reporting of Letter of Credit Information and L/C Commitment. At any
time that there is an Issuing Lender that is not also the financial institution
acting as Administrative Agent, then (a) on the last Business Day of each
calendar month, (b) on each date that a Letter of Credit is amended, terminated
or otherwise expires, (c) on each date that a Letter of Credit is issued or the
expiry date of a Letter of Credit is extended, and (d) upon the request of the
Administrative Agent, each Issuing Lender (or, in the case of clauses (b), (c)
or (d) of this Section, the applicable Issuing Lender) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Lender) with respect to each Letter of
Credit issued by such Issuing Lender that is outstanding hereunder. In addition,
each Issuing Lender shall provide notice to the Administrative Agent of its L/C
Commitment, or any change thereto, promptly upon it becoming an Issuing Lender
or making any change to its L/C Commitment. No failure on the part of any
Issuing Lender to provide such information pursuant to this Section 3.9 shall
limit the obligations of any Borrower or any Lender hereunder with respect to
its reimbursement and participation obligations hereunder.

Section 3.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of any Borrower, the
applicable Borrower shall be obligated to reimburse, or to cause the applicable
Subsidiary to reimburse, the applicable Issuing Lender hereunder for any and all
drawings under such Letter of Credit. Each Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its Subsidiaries inures
to the benefit of such Borrower and that such Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

 

34



--------------------------------------------------------------------------------

Section 3.11 Cash Collateral for Extended Letters of Credit.

(a) Cash Collateralization. The applicable Borrower shall provide Cash
Collateral to each applicable Issuing Lender with respect to each Extended
Letter of Credit issued by such Issuing Lender (in an amount equal to 103% of
the maximum face amount of each Extended Letter of Credit, calculated in
accordance with Section 1.7) on the date that is 91 days prior to the Revolving
Maturity Date with an expiry date after the Revolving Maturity Date by
depositing such amount in immediately available funds, in Dollars, into a cash
collateral account maintained at the applicable Issuing Lender and shall enter
into a cash collateral agreement in form and substance satisfactory to such
Issuing Lender and such other documentation as such Issuing Lender or the
Administrative Agent may reasonably request; provided that if a Borrower fails
to provide Cash Collateral with respect to any such Extended Letter of Credit by
such time, such event shall be treated as a drawing under such Extended Letter
of Credit in an amount equal to 103% of the maximum face amount of each such
Letter of Credit, calculated in accordance with Section 1.7, which shall be
reimbursed (or participations therein funded) in accordance with this
Article III, with the proceeds of Revolving Loans (or funded participations)
being utilized to provide Cash Collateral for such Letter of Credit (provided
that for purposes of determining the usage of the Revolving Commitment any such
Extended Letter of Credit that has been, or will concurrently be, Cash
Collateralized with proceeds of a Revolving Loan, the portion of such Extended
Letter of Credit that has been (or will concurrently be) so Cash Collateralized
will not be deemed to be utilization of the Revolving Commitment).

(b) Grant of Security Interest. The applicable Borrower, and to the extent
provided by the L/C Participants, each of such L/C Participants, hereby grants
to the applicable Issuing Lender of each Extended Letter of Credit, and agrees
to maintain, a first priority security interest in, all Cash Collateral required
to be provided by this Section 3.11 as security for such Issuing Lender’s
obligation to fund draws under such Extended Letters of Credit, to be applied
pursuant to subsection (c) below. If at any time the applicable Issuing Lender
determines that the Cash Collateral is subject to any right or claim of any
Person other than such Issuing Lender as herein provided, or that the total
amount of such Cash Collateral is less than the amount required pursuant to
subsection (a) above, the applicable Borrower will, promptly upon demand by such
Issuing Lender, pay or provide to such Issuing Lender additional Cash Collateral
in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 3.11 in respect of Extended Letters of Credit shall be applied to
reimburse the applicable Issuing Lender for all drawings made under such
Extended Letters of Credit and any and all fees, expenses and charges incurred
in connection therewith, prior to any other application of such property as may
otherwise be provided for herein.

(d) Cash Collateralized Letters of Credit. If a Borrower has fully Cash
Collateralized its obligations owing to an Issuing Lender with respect to any
Extended Letter of Credit issued by such Issuing Lender in accordance with
subsections (a) through (c) above and such Borrower and the applicable Issuing
Lender have made arrangements between them with respect to the pricing and fees
associated therewith (each such Extended Letter of Credit, a “Cash
Collateralized Letter of Credit”), then after the date of notice to the
Administrative Agent thereof by the applicable Issuing Lender and for so long as
such Cash Collateral remains in place (i) such Cash Collateralized Letter of
Credit shall cease to be a “Letter of Credit” hereunder, (ii) such Cash
Collateralized Letter of Credit shall not constitute utilization of the
Revolving Commitment, (iii) no Lender shall have any further obligation to fund
participations or Revolving Loans to reimburse any drawing under any such Cash
Collateralized Letter of Credit, (iv) no Letter of Credit commissions under
Section 3.3(a) shall be due or payable to the Lenders, or any of them, hereunder
with respect to such Cash Collateralized Letter of Credit, and (v) any fronting
fee, issuance fee or other fee with respect to such Cash Collateralized Letter
of Credit shall be as agreed separately between such Borrower and such Issuing
Lender.

 

35



--------------------------------------------------------------------------------

(e) Survival. With respect to any Extended Letter of Credit, each party’s
obligations under this Article III and all other rights and duties of the
applicable Issuing Lender of such Extended Letter of Credit, the L/C
Participants and the applicable Borrower with respect to such Extended Letter of
Credit shall survive the resignation or replacement of the applicable Issuing
Lender or any assignment of rights by the applicable Issuing Lender, the
termination of the Revolving Commitment and the repayment, satisfaction or
discharge of the Obligations.

ARTICLE IV

GENERAL LOAN PROVISIONS

Section 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section 4.1, at the
election of the applicable Borrower, (i) Revolving Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin for Base Rate Loans or (B) the
LIBOR Rate plus the Applicable Margin for LIBOR Rate Loans (provided that the
LIBOR Rate shall not be available until three (3) Business Days after the
Closing Date unless the applicable Borrower has delivered to the Administrative
Agent a letter in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in
Section 4.9) and (ii) any Swingline Loan shall bear interest at (a) the LIBOR
Market Index Rate plus the Applicable Margin for LIBOR Market Index Rate Loans
or (b) the Base Rate plus the Applicable Margin for Base Rate Loans. The
applicable Borrower shall select the rate of interest and Interest Period, if
any, applicable to any Loan at the time a Notice of Borrowing is given or at the
time a Notice of Conversion/Continuation is given pursuant to Section 4.2.

(b) Default Rate. Subject to Section 9.3, at the election of the Required
Lenders (or the Administrative Agent at the direction of the Required Lenders),
upon the occurrence and during the continuance of any Event of Default, in each
case, with respect to any Borrower, (A) such Borrower shall no longer have the
option to request LIBOR Rate Loans, Swingline Loans or Letters of Credit,
(B) all outstanding LIBOR Rate Loans of such Borrower shall bear interest at a
rate per annum of two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Base
Rate Loans, (C) all outstanding Base Rate Loans and other Obligations of such
Borrower arising hereunder or under any other Loan Document shall bear interest
at a rate per annum equal to two percent (2%) in excess of the rate (including
the Applicable Margin) then applicable to Base Rate Loans or such other
Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest of such Borrower shall be due and payable on demand
of the Administrative Agent. Interest shall continue to accrue on the
Obligations of any Borrower after the filing by or against such Borrower of any
petition seeking any relief in bankruptcy or under any Debtor Relief Law.

(c) Interest Payment and Computation. Interest on each Base Rate Loan and
Swingline Loans shall be due and payable in arrears on the last Business Day of
each fiscal quarter commencing with the first fiscal quarter ending after the
Closing Date; and interest on each LIBOR Rate Loan shall be due and payable on
the last day of each Interest Period applicable thereto, and if such Interest
Period extends over three (3) months, at the end of each three (3) month
interval during such Interest Period. All computations of interest for Base Rate
Loans when the Base Rate is determined by the Prime Rate shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest provided hereunder shall be made on
the basis of a 360-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a
365/366-day year).

 

36



--------------------------------------------------------------------------------

(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the applicable Borrower
any interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations of the
applicable Borrower. It is the intent hereof that no Borrower pays or contracts
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the applicable Borrower under Applicable
Law.

Section 4.2 Notice and Manner of Conversion or Continuation of Loans. Each
Borrower shall have the option to (a) provided that no Event of Default with
respect to such Borrower has occurred and is then continuing, convert at any
time following the third Business Day after the Closing Date (or such earlier
date as may be acceptable to the Administrative Agent) all or any portion of any
outstanding Base Rate Loans in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or
a whole multiple of $1,000,000 in excess thereof into Base Rate Loans (other
than Swingline Loans) or (ii) provided that no Event of Default with respect to
such Borrower has occurred and is then continuing, continue such LIBOR Rate
Loans as LIBOR Rate Loans. Whenever a Borrower desires to convert or continue
Loans as provided above, such Borrower shall give the Administrative Agent
irrevocable prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 2:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan; provided that if a Borrower
wishes to request LIBOR Rate Loans having an Interest Period of seven (7) days
in duration, such notice must be received by the Administrative Agent not later
than 2:00 p.m. four (4) Business Days prior to the requested date of such
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. If a Borrower fails to
give a timely Notice of Conversion/Continuation prior to the end of the Interest
Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be
converted to a Base Rate Loan. Any such automatic conversion to a Base Rate Loan
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loan. If a Borrower requests a conversion
to, or continuation of, LIBOR Rate Loans, but fails to specify an Interest
Period, or if a Borrower requests an Interest Period of seven (7) days and such
Interest Period is not acceptable to all of the Lenders, such Borrower will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swingline Loan may not be converted to a
LIBOR Rate Loan and shall always be maintained as either a LIBOR Market Index
Rate Loan or Base Rate Loan. The Administrative Agent shall promptly notify the
affected Lenders of such Notice of Conversion/Continuation.

 

37



--------------------------------------------------------------------------------

Section 4.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to
Section 4.15(a)(iii)(A), each Borrower shall pay to the Administrative Agent,
for the account of the Lenders, a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the product of the Applicable Margin for
Commitment Fees applicable to such Borrower on the average daily unused portion
of its Sublimit (disregarding the Revolving Commitment Percentage of such
Sublimit of any Defaulting Lender); provided, that the amount of outstanding
Swingline Loans shall not be considered usage of any Sublimit for the purpose of
calculating the Commitment Fee. If there is any change in a Borrower’s Sublimit
during any applicable period, the Commitment Fee for such Borrower (calculated
on a 360-day basis) shall be the sum of the products of the Applicable Margin
for Commitment Fees applicable to such Borrower multiplied by the unutilized
amount of each applicable Sublimit for each period that such Sublimit was in
effect. The Commitment Fee shall be payable in arrears on the last Business Day
of each calendar quarter during the term of this Agreement commencing on the
first Fiscal Quarter ending after the Closing Date and ending on the date upon
which all Obligations (other than contingent indemnification obligations not
then due) arising under the Revolving Credit Facility shall have been
indefeasibly and irrevocably paid and satisfied in full, all Letters of Credit
have been terminated or expired (or been Cash Collateralized) and the Revolving
Commitment has been terminated. The Commitment Fee shall be distributed by the
Administrative Agent to the Lenders (other than any Defaulting Lender) pro rata
in accordance with such Lenders’ respective Revolving Commitment Percentages.

(b) Other Fees. Each Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters, as applicable. Each Borrower shall
pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.

Section 4.4 Manner of Payment. Each payment by the Borrowers on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 2:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever. Any payment received after such time on
such day shall be deemed a payment on such date for the purposes of Section 9.1,
but for all other purposes shall be deemed to have been made on the next
succeeding Business Day; provided, that it is understood and agreed that the
Administrative Agent shall be deemed to have received a payment prior to 2:00
p.m. if the applicable Borrower has provided the Administrative Agent with
evidence satisfactory to it that such Borrower has initiated a wire transfer of
such payment prior to such time and the Administrative Agent actually receives
such payment on the same Business Day on which such wire transfer was initiated.
Any payment received after 2:00 p.m. shall be deemed to have been made on the
next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Commitment Percentage in respect of the relevant Credit Facility (or other
applicable share as provided herein) of such payment and shall wire advice of
the amount of such credit to each Lender. Each payment to the Administrative
Agent on account of the principal of or interest on the Swingline Loans or of
any fee, commission or other amounts payable to the Swingline Lender shall be
made in like manner, but for the account of the Swingline Lender. Each payment
to the Administrative Agent of any Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of such Issuing
Lender or the L/C Participants, as the case may be. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections

 

38



--------------------------------------------------------------------------------

4.9, 4.10, 4.11 or 11.3 shall be paid to the Administrative Agent for the
account of the applicable Lender. Subject to the definition of Interest Period,
if any payment under this Agreement shall be specified to be made upon a day
which is not a Business Day, it shall be made on the next succeeding day which
is a Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment. Notwithstanding the
foregoing, if there exists a Defaulting Lender each payment by any Borrower to
such Defaulting Lender hereunder shall be applied in accordance with
Section 4.15(a)(ii).

Section 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrowers and their Subsidiaries
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to its Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Note,
and/or Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Loans and/or Swingline Loans, as applicable, in addition to such
accounts or records. Each Lender may attach schedules to its Notes and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Section 4.6 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 4.9, 4.10, 4.11 or 11.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

 

39



--------------------------------------------------------------------------------

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 3.11 or Section 4.14 or (C) any payment obtained by a
Lender as consideration for the assignment of, or sale of, a participation in
any of its Loans or participations in Swingline Loans and Letters of Credit to
any assignee or participant, other than to any Borrower or any of its
Subsidiaries or Affiliates (as to which the provisions of this paragraph shall
apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

Section 4.7 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3(b) and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the daily average Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of a payment to be made by such Borrower, the interest rate
applicable to Base Rate Loans. If such Borrower and such Lender pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by such Borrower for such period. If such Lender pays its
share of the applicable borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such borrowing. Any
payment by any Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(b) Payments by the Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lender or the Swingline Lender hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

40



--------------------------------------------------------------------------------

(c) Nature of Obligations of Lenders. The obligations of the Lenders under this
Agreement to make the Loans, to issue or participate in Letters of Credit and to
make payments under this Section 4.7, Section 4.11(e), Section 11.3(c) or
Section 11.7, as applicable, are several and are not joint or joint and several.
The failure of any Lender to make available its Commitment Percentage of any
Loan requested by a Borrower shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

Section 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with Section 4.8(c), in connection
with any request for a LIBOR Rate Loan or a conversion to or continuation
thereof or otherwise, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan (except to the extent a comparable or successor rate has been approved
by the Administrative Agent pursuant to the definition of “LIBOR”), (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan (except to the extent a comparable or successor
rate has been approved by the Administrative Agent pursuant to the definition of
“LIBOR”) or (iii) the Required Lenders shall determine (which determination
shall be conclusive and binding absent manifest error) that the LIBOR Rate (or
the comparable or successor rate approved by the Administrative Agent pursuant
to the definition of “LIBOR”) does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the
Borrowers. Thereafter, until the Administrative Agent notifies the Borrowers
that such circumstances no longer exist, the obligation of the Lenders to make
LIBOR Rate Loans and the right of the Borrowers to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and each Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan made to it together
with accrued interest thereon (subject to Section 4.1(d)), on the last day of
the then current Interest Period applicable to such LIBOR Rate Loan; or
(B) convert the then outstanding principal amount of each such LIBOR Rate Loan
to a Base Rate Loan as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrowers and the Lenders. Thereafter, until the Administrative Agent
notifies the Borrowers that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrowers to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrowers may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

 

41



--------------------------------------------------------------------------------

(c) Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 4.8(a), if the Administrative Agent has made the determination (such
determination to be conclusive absent manifest error) that (i) the circumstances
described in Section 4.8(a)(i) or Section 4.8(a)(ii) have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent and the Borrowers may, to the extent practicable (as
determined by the Administrative Agent to be generally in accordance with
similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate for the LIBOR Rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (A) an event described in Section 4.8(a)(i),
Section 4.8(a)(ii), Section 4.8(c)(i), Section 4.8(c)(ii) or Section 4.8(c)(iii)
occurs with respect to the Replacement Rate or (B) the Required Lenders
(directly, or through the Administrative Agent) notify the Borrowers that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended as may be necessary or
appropriate, in the opinion of the Administrative Agent, solely with the consent
of the Administrative Agent and the Borrowers, to effect the provisions of this
Section 4.8(c). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 11.2), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days after the delivery of such amendment to
the Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment. To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this Section 4.8(c), the Replacement Rate shall be
applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
the Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent in consultation with the
Borrowers (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).

(d) Illegality. If, in any applicable jurisdiction, the Administrative Agent,
any Issuer Lender or any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, any Issuer Lender or any Lender to (i) perform any
of its obligations hereunder or under any other Loan Document, (ii) fund or
maintain its participation in any Loan or (iii) issue, make, maintain, fund or
charge interest or fees with respect to any Extension of Credit, such Person
shall promptly notify the Administrative Agent, then, upon the Administrative
Agent notifying the Borrowers, and until such notice by such Person is revoked,
any obligation of such Person to issue, make, maintain, fund or charge interest
or fees with respect to any such Extension of Credit shall be suspended, and to
the extent required by Applicable Law, cancelled. Upon receipt of such notice,
each Borrower shall, (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Borrowers or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by Applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.

 

42



--------------------------------------------------------------------------------

Section 4.9 Indemnity. Each Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by such Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of such Borrower to borrow or continue a LIBOR Rate
Loan or convert to a LIBOR Rate Loan on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation, (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor (whether voluntary or due to an Event of
Default or acceleration) and (d) due to the assignment of a LIBOR Rate Loan
other than the last day of the Interest Period therefor at the request of the
Borrower pursuant to Section 4.12(b). The amount of such loss or expense shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
applicable Borrower through the Administrative Agent and shall be conclusively
presumed to be correct save for manifest error.

Section 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the applicable Borrower shall
promptly pay in accordance with Section 4.10(c) to any such Lender, such Issuing
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, such Issuing Lender or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

 

43



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Commitment of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Lender, to a level below that which such Lender or such Issuing Lender
or such Lender’s or such Issuing Lender’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender the
applicable Borrower shall promptly pay in accordance with Section 4.10(c) to
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section 4.10 and delivered to the applicable
Borrower, shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender or such Issuing Lender or such other Recipient, as the
case may be, the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this
Section 4.10 shall not constitute a waiver of such Lender’s or such Issuing
Lender’s or such other Recipient’s right to demand such compensation; provided
that no Borrower shall be required to compensate any Lender or an Issuing Lender
or any other Recipient pursuant to this Section 4.10 for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such Issuing Lender or such other Recipient, as the case may be,
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof).

(e) Similar Treatment. Notwithstanding the foregoing Section 4.10(a) and
Section 4.10(b), no Lender or Recipient shall make any request for compensation
pursuant thereto (or be entitled to any such additional costs) unless such
Lender or Recipient is then generally imposing such cost upon or requesting such
compensation from borrowers in connection with similar credit facilities
containing similar provisions.

Section 4.11 Taxes.

(a) Defined Terms. For purposes of this Section 4.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such

 

44



--------------------------------------------------------------------------------

payment by a Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section), the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrowers. Each Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrowers. Each Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for its Applicable Share
of the full amount of any Indemnified Taxes (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.8(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 4.11, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
reasonably requested by the applicable Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
applicable Borrower or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In

 

45



--------------------------------------------------------------------------------

addition, any Lender, if reasonably requested by the applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the applicable Borrower or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the applicable Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the applicable Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the applicable Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the applicable Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

 

46



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the applicable Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the applicable
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the applicable Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the applicable Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the

 

47



--------------------------------------------------------------------------------

indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 4.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitment and the repayment, satisfaction or discharge of all obligations under
any Loan Document.

Section 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall, at the
request of the applicable Borrower, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.10 or
Section 4.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort (and in the
case of a Defaulting Lender, the Administrative Agent may), upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.8), all of its interests, rights (other
than its existing rights to payments pursuant to Section 4.10 or Section 4.11)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i) each Borrower shall have paid to the Administrative Agent its Applicable
Share of the assignment fee (if any) specified in Section 11.8;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 4.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

48



--------------------------------------------------------------------------------

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 4.12 and to the extent permitted under
Applicable Law, each Lender hereby designates and appoints the Administrative
Agent as true and lawful agent and attorney-in-fact, with full power and
authority, for and on behalf of and in the name of such Lender to execute,
acknowledge and deliver the Assignment and Assumption required hereunder if such
Lender is a Defaulting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same.

(c) Selection of Lending Office. Subject to Section 4.12(a), each Lender may
make any Loan to any Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of such Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.

Section 4.13 Increase in Commitments.

(a) Request for Increase. Provided no Default or Event of Default has occurred
and is continuing, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrowers may from time to time request an increase in
the Revolving Commitments by an amount (for all such requests) not exceeding
$750,000,000; provided that any such request for an increase shall be in a
minimum amount of $10,000,000. At the time of sending such notice, the Borrowers
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees, in its sole and
individual discretion, to increase its Revolving Commitment and, if so, whether
by an amount equal to, greater than, or less than its Revolving Commitment
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrowers and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent ( and any other Person,
in each case, to the extent such consent would be required in connection with an
assignment of a Loan to such Person under Section 11.8, such consent not to be
unreasonably withheld, conditioned or delayed), the Borrowers may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Commitments are increased
in accordance with this Section 4.13, the Administrative Agent and the Borrowers
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Lenders of the final allocation of such increase and the Increase Effective
Date.

 

49



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, each Borrower shall deliver to the Administrative Agent a certificate
of such Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Borrower (x) certifying
and attaching the resolutions adopted by such Borrower approving or consenting
to such increase, and (y) certifying that, immediately before and immediately
after giving effect to such increase, (A) each of the representations and
warranties contained in Article VI shall be true and correct in all material
respects, except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects,
on such Increase Effective Date with the same effect as if made on and as of
such date (except for any such representation and warranty that by its terms is
made only as of an earlier date, which representation and warranty shall remain
true and correct as of such earlier date), and (B) no Default or Event of
Default exists. Each Borrower shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to Section 4.9)
to the extent necessary to keep the outstanding Revolving Loans ratable with any
revised Revolving Commitment Percentages arising from any nonratable increase in
the Revolving Commitments under this Section 4.13.

(f) Adjustment to Sublimits and Participations. In connection with any increase
in the Revolving Commitment pursuant to this Section 4.13, the respective
Sublimits and Maximum Sublimits of the Borrowers shall be increased by an equal
aggregate amount as the Borrowers may direct by notice to the Administrative
Agent, subject to the limitations set forth in Section 2.5. If there are
Swingline Loans or Letters of Credit outstanding on the Increase Effective Date,
the participations of the Lenders in such Swingline Loans or Letters of Credit,
if any, will be automatically adjusted to reflect the Revolving Commitment
Percentages of all the Lenders after giving effect to any increase of the
Revolving Commitments in accordance with this Section 4.13.

(g) Conflicting Provisions. This Section 4.13 shall supersede any provisions in
Section 4.6 or Section 11.2 to the contrary.

Section 4.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of any Issuing
Lender (with a copy to the Administrative Agent) or the Swingline Lender (with a
copy to the Administrative Agent), the applicable Borrower shall Cash
Collateralize the Fronting Exposure of such Issuing Lender and/or the Swingline
Lender, as applicable, with respect to such Defaulting Lender (determined after
giving effect to Section 4.15(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the applicable Borrower will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).

 

50



--------------------------------------------------------------------------------

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 4.14 or Section 4.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 4.14, and shall be promptly returned to
the applicable Borrower, following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by the Administrative Agent,
the Issuing Lenders and the Swingline Lender that there exists excess Cash
Collateral; provided that, subject to Section 4.15, the Person providing Cash
Collateral, the Issuing Lenders and the Swingline Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

Section 4.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 11.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists with respect to the applicable Borrower),
to the funding of any Loan or funded participation in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans and funded participations under
this Agreement and (B) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit and Swingline Loans issued under this Agreement, in accordance with
Section 4.14; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lenders or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default with respect to such Borrower

 

51



--------------------------------------------------------------------------------

exists, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Commitments under the applicable Revolving Credit
Facility without giving effect to Section 4.15(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 4.15(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 4.14.

(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, each Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Commitment Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

52



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the applicable
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (A) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (B) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 4.14.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders (without giving effect to
Section 4.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 4.16 Extension of Revolving Maturity Date.

(a) Requests for Extension. The Borrowers may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) given in writing not earlier than
ninety (90) days and not later than thirty (30) days prior to any anniversary of
the Closing Date (each such anniversary date, the relevant “Extension Date”), on
no more than two (2) occasions during the term of this Agreement, request that
each Lender extend such Lender’s Revolving Maturity Date for a period of one
(1) year from the Revolving Maturity Date then in effect hereunder (the
“Existing Revolving Maturity Date”).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given in writing not
earlier than sixty (60) days prior to the Extension Date and not later than
fifteen (15) days prior to the Extension Date (the date that is fifteen
(15) days prior to the Extension Date being the “Notice Date”), advise the
Administrative Agent if such Lender accepts the extension request from the
Borrowers (and each Lender that determines not to so extend its Revolving
Maturity Date (each, a “Non-Extending Lender”) shall notify the Administrative
Agent of such fact promptly after such determination and in any event no later
than the Notice Date) and any Lender that does not so advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending Lender.
The election of any Lender to agree to such extension shall not obligate any
other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrowers of each Lender’s determination under this Section 4.16 no later
than the earlier of (i) the date that is ten (10) days prior to the Existing
Revolving Maturity Date (or, if such date is not a Business Day, on the next
preceding Business Day) or (ii) the date that is two (2) Business Days after the
Administrative Agent shall have received notices from each Lender pursuant to
Section 4.16(b).

 

53



--------------------------------------------------------------------------------

(d) Additional Commitment Lenders. The Borrowers shall have the right on or
before the Extension Date to replace each Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Commitment Lender”) with the approval of the
Administrative Agent, the Swingline Lender and the Issuing Lenders (which
approvals shall not be unreasonably withheld, conditioned or delayed), each of
which Additional Commitment Lenders shall have entered into an agreement in form
and substance satisfactory to the Borrowers and the Administrative Agent
pursuant to which such Additional Commitment Lender shall, effective as of the
Extension Date, undertake a Revolving Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Revolving Commitment shall be in
addition to such Lender’s Revolving Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Commitments of the Lenders that have agreed so to extend their Revolving
Maturity Date and the additional Revolving Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Revolving Commitments in effect immediately prior to the Extension Date, then,
effective as of the Extension Date, the Revolving Maturity Date of each
extending Lender and of each Additional Commitment Lender shall be extended to
the date falling one (1) year after the Existing Revolving Maturity Date (except
that, if such date is not a Business Day, such Revolving Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement and the other Loan Documents.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolving Maturity Date pursuant to this Section 4.16 shall
not be effective with respect to any Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto; and

(ii) the representations and warranties contained in this Agreement are true and
correct on and as of the date of such extension and after giving effect thereto,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).

(g) Payments to Non-Extending Lenders. On or before the Revolving Maturity Date
of each Non-Extending Lender, each Borrower shall pay in full (i) the principal
of and interest on all of the Revolving Loans made by such Non-Extending Lender
to such Borrower hereunder and (ii) all other amounts owing to such Lender
hereunder.

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING

Section 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to make the initial Extensions of Credit and of the
Issuing Lenders to issue Letters of Credit hereunder, is subject to the
satisfaction (or waiver, in accordance with Section 11.2) of each of the
following conditions precedent:

(a) Executed Loan Documents. This Agreement, a Revolving Note in favor of each
Lender requesting a Revolving Note, a Swingline Note in favor of the Swingline
Lender (in each case, if requested thereby), together with any other applicable
Loan Documents, shall have been executed and delivered to the Administrative
Agent by the parties thereto.

 

54



--------------------------------------------------------------------------------

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificates. A certificate from a Responsible Officer of each
Borrower to the effect that (A) all representations and warranties of such
Borrower contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) after giving effect to the
Transactions to occur on the Closing Date, no Default or Event of Default with
respect to such Borrower has occurred and is continuing; and (C) such Borrower,
as applicable, has satisfied each of the conditions set forth in Section 5.1
(assuming satisfaction of the Administrative Agent where not advised otherwise).

(ii) Secretary’s Certificates. A certificate of a Responsible Officer of each
Borrower certifying as to the incumbency and genuineness of the signature of
each officer of such Borrower executing Loan Documents to which it is a party
and certifying that attached thereto is a true, correct and complete copy of
(A) the articles or certificate of incorporation or formation (or equivalent),
as applicable, of such Borrower and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, (B) the
bylaws or other governing document of such Borrower as in effect on the Closing
Date, (C) resolutions duly adopted by the board of directors (or other governing
body) of such Borrower authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) each certificate required
to be delivered pursuant to Section 5.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing (or equivalent) of each Borrower under the laws of its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable.

(iv) Opinions of Counsel. Favorable opinions of (A) Hunton Andrews Kurth LLP, as
special New York counsel to the Borrowers and (B) the general counsel of Evergy,
in each case, addressed to the Administrative Agent and the Lenders with respect
to the Borrowers, the Loan Documents and such other customary matters as the
Administrative Agent shall reasonably request (which such opinions shall
expressly permit reliance by permitted successors and assigns of the
Administrative Agent and the Lenders).

(c) Payment at Closing. The Borrowers shall have paid or made arrangements to
pay contemporaneously with closing (i) to the Administrative Agent, the Joint
Lead Arrangers and the Lenders the fees set forth or referenced in Section 4.3,
and (ii) all reasonable and documented fees, charges and disbursements of
Robinson, Bradshaw & Hinson, P.A. as counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least two (2) Business Days prior to the Closing Date.

(d) Miscellaneous.

(i) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation from each Borrower specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.

 

55



--------------------------------------------------------------------------------

(ii) Existing Credit Agreements. All existing Indebtedness under the Existing
Credit Agreements shall be repaid in full, all commitments (if any) in respect
thereof shall have been terminated and all guarantees therefor and security
therefor shall be released substantially concurrently with the initial
Extensions of Credit under the Credit Facility (or arrangements satisfactory to
the Administrative Agent shall have been made to provide for the concurrent
release of such security interests and guarantees), and the Administrative Agent
shall have received pay-off letters in form and substance reasonably
satisfactory to it evidencing such repayment, termination and release.

(iii) PATRIOT Act, etc.

(A) Each Borrower shall have provided to the Administrative Agent and the
Lenders, at least five (5) Business Days prior to the Closing Date, the
documentation and other information requested by the Administrative Agent and
the Lenders in writing at least ten (10) Business Days prior to the Closing Date
in order to comply with requirements of any Anti-Money Laundering Laws,
including, without limitation, the PATRIOT Act and any applicable “know your
customer” rules and regulations.

(B) Each Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered to the Administrative
Agent, and any Lender requesting the same, a Beneficial Ownership Certification
in relation to such Borrower, in each case at least five (5) Business Days prior
to the Closing Date.

Without limiting the generality of the provisions of Section 10.3(c), for
purposes of determining compliance with the conditions specified in this
Section 5.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

Section 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit but excluding any conversion to or continuation of
LIBOR Rate Loans) and/or any Issuing Lender to issue or extend any Letter of
Credit are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties of the applicable Borrower contained in this Agreement and the other
Loan Documents (other than, for any date after the Closing Date, the
representations and warranties set forth in Section 6.11 and Section 6.12) shall
be true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).

(b) No Existing Default. No Default or Event of Default with respect to the
applicable Borrower shall have occurred and be continuing (i) on the borrowing
date with respect to such Loan or immediately after giving effect to the Loans
to be made on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or immediately after giving effect to the issuance or
extension of such Letter of Credit on such date.

 

56



--------------------------------------------------------------------------------

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application, as applicable, from the applicable Borrower in
accordance with Section 2.3(a) or Section 3.2, as applicable.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

To induce the Lenders to enter into this Agreement and to make Extensions of
Credit hereunder, each Borrower, severally and not jointly, hereby represents
and warrants to the Lenders on the Closing Date and as otherwise set forth in
Section 5.2, that:

Section 6.1 Organization; Power; Qualification. Such Borrower and its
Significant Subsidiaries (a) are duly organized, validly existing and in good
standing under the laws of the respective jurisdictions of their incorporation
or formation, (b) have the power and authority to own their respective
Properties and to carry on their respective businesses as now being conducted
and (c) are duly qualified and authorized to do business in each jurisdiction
where such qualification is required, except, in each case referred to in clause
(a) (other than with respect to such Borrower), clause (b) and clause (c), where
a failure to do so would not reasonably be expected to result in a Material
Adverse Effect. No Borrower nor any Subsidiary thereof is an EEA Financial
Institution.

Section 6.2 Authorization; Enforceability. Such Borrower has the right, power
and authority and has taken all necessary corporate or other action to authorize
the execution, delivery and performance of this Agreement and each of the other
Loan Documents to which it is a party in accordance with their respective terms.
This Agreement and each of the other Loan Documents to which it is a party have
been duly executed and delivered by the duly authorized officers of such
Borrower, and each such document constitutes the legal, valid and binding
obligation of such Borrower, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

Section 6.3 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by such Borrower of the Loan
Documents to which it is a party, in accordance with their respective terms, the
Extensions of Credit made to it hereunder and the transactions contemplated
hereby or thereby do not and will not, by the passage of time, the giving of
notice or otherwise, (a) require any Governmental Approval or violate any
Applicable Law relating to such Borrower where the failure to obtain such
Governmental Approval or such violation would reasonably be expected to have a
Material Adverse Effect, (b) violate any Organization Document of such Borrower,
(c) constitute a default under any material indenture, agreement or other
material instrument with respect to Indebtedness to which such Borrower is a
party or by which any of its properties may be bound or any material
Governmental Approval relating to such Borrower, which would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Borrower other
than Permitted Liens or (e) require any consent or authorization of, filing with
(except for filings or reports under the federal securities laws or except as
would not have an adverse effect on any Lender or any Issuing Lender in any
material respect), or other action in respect of, an arbitrator or Governmental
Authority and no consent of any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
other than consents, authorizations, filings or other acts or consents that have
been obtained or for which the failure to obtain or make would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

Section 6.4 Compliance with Law; Governmental Approvals. Such Borrower and each
Significant Subsidiary thereof is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws and all orders
and decrees of all courts and arbitrators relating to it or any of its
respective properties except, in each case, where such failure is being
contested in good faith by appropriate proceedings diligently conducted or as
would not reasonably be expected to have a Material Adverse Effect.

Section 6.5 Tax Returns and Payments. Such Borrower and its Significant
Subsidiaries have filed all material tax returns required to be filed by them,
and have paid all material taxes due and payable, except (a) those which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP or (b) where the failure
would not reasonably be expected to have a Material Adverse Effect.

Section 6.6 Environmental Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, such
Borrower and each Significant Subsidiary complies in all material respects with,
and has not violated in any material respects any, applicable Environmental
Laws, and is aware of no events, conditions or circumstances involving liability
under or continued compliance with such Environmental Laws that would reasonably
be expected to have a Material Adverse Effect.

Section 6.7 Employee Benefit Matters. Except for instances of noncompliance that
would not reasonably be expected to have a Material Adverse Effect, such
Borrower and each Significant Subsidiary is in compliance with all applicable
provisions of ERISA and the regulations and published interpretations
thereunder. No Reportable Event has occurred as to which both (a) such Borrower
or any of its Significant Subsidiaries was required to file a report with the
PBGC and (b) would reasonably be expected to have a Material Adverse Effect.

Section 6.8 Margin Stock. Neither such Borrower nor any of its Subsidiaries is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit made or issued for the account of such
Borrower will be used for purchasing or carrying margin stock or for any purpose
which violates the provisions of Regulation T, U or X of such Board of
Governors.

Section 6.9 Government Regulation. Neither such Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act).

Section 6.10 Financial Statements.

(a) The Historical Financial Statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and fairly present, in all material respects, the
financial condition of such Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

 

58



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheets of such Borrower and its
Subsidiaries dated June 30, 2018, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of such Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

Section 6.11 No Material Adverse Change. Since December 31, 2017, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect, except as may
have been disclosed in any ’34 Act Reports or other filings with the SEC prior
to the Closing Date (excluding any disclosures that are cautionary, predictive
or forward-looking in nature).

Section 6.12 Litigation. Except as disclosed in such Borrower’s ’34 Act Reports,
there are no actions, suits or proceedings pending nor, to its knowledge,
threatened in writing against such Borrower or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that would reasonably be expected to
have a Material Adverse Effect.

Section 6.13 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
Such Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance in all material respects by such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions, and such Borrower, its Subsidiaries and their respective officers and
directors and, to the knowledge of such Borrower, its employees and agents, are
in compliance in all material respects with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions. None of such Borrower, any of its
Subsidiaries or, to the knowledge of such Borrower, any of their respective
directors, officers, employees or agents that will act in any capacity in
connection with or benefit from the Credit Facility, is a Sanctioned Person.
Such Borrower will not, directly or knowingly indirectly, use the proceeds of
any Loans hereunder or the issuance of any Letter of Credit hereunder in any
manner that would violate any Anti-Corruption Law, Anti-Money Laundering Law or
applicable Sanctions.

Section 6.14 Absence of Defaults. No Default with respect to such Borrower has
occurred and is continuing.

Section 6.15 Disclosure. No financial statement, material report, material
certificate or other material written information furnished by or on behalf of
such Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, pro forma financial information, information of a general
economic or industry specific nature, estimated financial information and other
projected, forward looking or estimated information, such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being recognized that projections are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
may vary from such projections, and such variation may be material). As of the
Closing Date, all of the information included in such Borrower’s Beneficial
Ownership Certification is true and correct in all material respects.

 

59



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Revolving Commitment terminated,
each Borrower, severally but not jointly, covenants and agrees that it will:

Section 7.1 Financial Statements and Budgets. Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) Annual Financial Statements. As soon as practicable and in any event within
one hundred and twenty (120) days after the end of each Fiscal Year (commencing
with the Fiscal Year ended December 31, 2018), an audited Consolidated balance
sheet of such Borrower and its Subsidiaries as of the close of such Fiscal Year
and audited Consolidated statements of income, shareholders’ equity and cash
flows including the notes thereto, setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP. Such annual financial statements shall be
audited by an independent certified public accounting firm of recognized
national standing, and accompanied by a report and opinion thereon by such
certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit.

(b) Quarterly Financial Statements. As soon as practicable and in any event
within sixty (60) days after the end of each of the first three fiscal quarters
of each Fiscal Year (commencing with the fiscal quarter ended September 30,
2018), an unaudited Consolidated balance sheet of such Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, stockholders’ equity and cash flows and a report
containing management’s discussion and analysis of such financial statements for
the fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by such Borrower
in accordance with GAAP, and certified by the chief financial officer, treasurer
or other financial officer of such Borrower to present fairly in all material
respects the financial condition of such Borrower and its Subsidiaries on a
Consolidated basis as of their respective dates and the results of operations of
such Borrower and its Subsidiaries for the respective periods then ended,
subject to normal year-end adjustments and the absence of footnotes.

Section 7.2 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) at each time financial statements are delivered pursuant to Section 7.1, a
duly completed Officer’s Compliance Certificate signed by a Responsible Officer
of such Borrower showing (commencing with the fiscal quarter ending on
September 30, 2018) compliance with the financial covenant set forth in
Section 8.6 and stating that it has no knowledge of the existence of any
continuing Default or Event of Default with respect to such Borrower (or, if a
Default or Event of Default with respect to such Borrower has occurred and is
then continuing, specifying the details of such Default or Event of Default and
the action that such Borrower has taken or proposes to take with respect
thereto);

(b) promptly after the same become publicly available, copies of all reports,
notices, prospectuses and registration statements which such Borrower files with
the SEC;

 

60



--------------------------------------------------------------------------------

(c) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable Anti-Money Laundering
Laws (including, without limitation, any applicable “know your customer” rules
and regulations and the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and

(d) such other information regarding the operations, business affairs and
financial condition of such Borrower or any Significant Subsidiary thereof as
the Administrative Agent or any Lender may reasonably request; provided, that
neither such Borrower nor any of its Subsidiaries will be required to disclose,
deliver or provide any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any binding agreement or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

Documents required to be delivered pursuant to Section 7.1 or Section 7.2(b) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which such Borrower posts such documents,
or provides a link thereto on such Borrower’s website on the Internet at the
website address listed in Section 11.1; or (ii) on which such documents are
posted on such Borrower’s behalf on an Internet, the SEC’s website or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by such
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Lenders
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to such Borrower or its securities) (each, a “Public Lender”). Such Borrower
hereby agrees that (w) all such Borrower Materials that are to be made available
to the Public Lenders shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” such Borrower shall be
deemed to have authorized the Administrative Agent, the Joint Lead Arrangers,
the Issuing Lenders and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to such Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.9); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

Section 7.3 Notice of Litigation and Other Matters. Promptly notify the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice) in writing of any
Responsible Officer of any Borrower obtaining knowledge of:

(a) the occurrence of any Default or Event of Default with respect to such
Borrower;

 

61



--------------------------------------------------------------------------------

(b) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving such Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses in each case that could
reasonably be expected to result in a Material Adverse Effect;

(c) any notice of any violation received by such Borrower or any Significant
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of applicable Environmental Laws which in
any such case would reasonably be expected to have a Material Adverse Effect;

(d) to the extent the same would reasonably be expected to have a Material
Adverse Effect, (i) all notices received by such Borrower of the PBGC’s intent
to terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (ii) all notices received by such Borrower from a Multiemployer
Plan sponsor concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA and (iii) any ERISA Affiliate thereof has
filed or intends to file a notice of intent to terminate any Pension Plan under
a distress termination within the meaning of Section 4041(c) of ERISA; and

(e) any change in the Debt Rating of such Borrower, together with evidence of
the new Debt Rating.

Section 7.4 Preservation of Legal Existence; Maintenance of Property and
Licenses.

(a) Except as permitted by Section 8.2, (i) preserve and maintain its, and its
Significant Subsidiaries’, corporate existence or equivalent entity form and
(ii) take all reasonable action to maintain, and cause each of its Significant
Subsidiaries to maintain, in full force and effect, each and every material
license, permit, certification, qualification, approval or franchise issued by
any Governmental Authority required for each of them to conduct their respective
businesses as presently conducted, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(b) Maintain, and cause each of its Significant Subsidiaries to maintain, all
Properties necessary in and material to its business in good working order and
condition (casualty and ordinary wear and tear excepted), in each case except as
such action or inaction would not reasonably be expected to result in a Material
Adverse Effect.

Section 7.5 [Reserved].

Section 7.6 Insurance. Maintain, or cause to be maintained, insurance covering
such Borrower and its Significant Subsidiaries (which may be carried by such
Borrower on a consolidated basis) with financially sound and reputable insurance
companies (in the good faith judgment of management) against such risks and in
such amounts (giving effect to self-insurance) as are customarily maintained by
similar businesses.

Section 7.7 Accounting Methods and Financial Records. Keep, and cause each of
its Significant Subsidiaries to keep, proper books and records (which shall be
accurate and complete in all material respects) in a manner to allow the
preparation of financial statements in accordance with GAAP.

Section 7.8 Payment of Taxes. Pay, and cause each of its Significant
Subsidiaries to pay, all taxes imposed upon it or any of its Property, except
(a) to the extent being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP have been set aside on the
books of such Borrower or its Subsidiaries, as applicable or (b) where the
failure to pay such items would not reasonably be expected to have a Material
Adverse Effect.

 

62



--------------------------------------------------------------------------------

Section 7.9 Compliance with Laws. Comply, and cause each of its Significant
Subsidiaries to comply, with all Applicable Laws (including ERISA and
Environmental Laws), in each case applicable to the conduct of its business
except where the failure to do so would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 7.10 Visits and Inspections. Permit, and cause each of its Significant
Subsidiaries to permit, representatives of the Administrative Agent (on its
behalf or on behalf of any Lender) or, if an Event of Default with respect to
such Borrower has occurred and is continuing, any Lender, from time to time (but
no more than once annually if no Event of Default with respect to such Borrower
shall exist) upon reasonable prior notice and at such reasonable times during
normal business hours, to visit and inspect its properties; inspect and make
extracts from its books, records and files; and discuss with its principal
officers, its business, financial condition and results of operations, subject,
however, in all cases to the imposition of such conditions as the applicable
Borrower shall deem necessary based on reasonable considerations of safety and
security; provided, that (a) absent an Event of Default, no Borrower shall be
required to pay for any such visit or inspection, (b) when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice and (c) the applicable Borrower may, at its option, have one or
more employees or representatives present at, and participate in, any such
discussion. Notwithstanding anything to the contrary in this Section 7.10,
neither such Borrower nor any of its Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

Section 7.11 Use of Proceeds.

(a) Use the proceeds of the Extensions of Credit (i) to repay all outstanding
Indebtedness owed by such Borrower under the Existing Credit Agreements,
(ii) pay fees, commissions and expenses in connection with the Transactions, and
(iii) for working capital, capital expenditures, permitted acquisitions and
general corporate purposes of such Borrower and its Subsidiaries.

(b) Such Borrower will not request any Extension of Credit, and such Borrower
shall not use, and shall cause its Subsidiaries not to use, the proceeds of any
Extension of Credit, directly or knowingly indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, in each case, in violation of applicable Sanctions, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 7.12 Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions. Such Borrower will
(a) maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by such Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions, (b) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

 

63



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Revolving Commitment terminated,
each Borrower, severally but not jointly, covenants and agrees that it will not:

Section 8.1 Liens. Create, incur, assume or suffer to exist, or permit any of
its Significant Subsidiaries to create, incur, assume or suffer to exist, any
Lien on or with respect to any of its Property, whether now owned or hereafter
acquired, except:

(a) Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lenders, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);

(b) Liens in existence on the Closing Date and described on Schedule 8.1, and
the replacement, renewal or extension thereof; provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date, except for products and proceeds of the foregoing;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) which are not yet due and payable or as to which the
period of grace (if any), related thereto has not expired or (ii) which are
being contested in good faith by appropriate proceedings and for which adequate
reserves for such items have been maintained to the extent required by GAAP;

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which are not overdue for a period of more than sixty
(60) days, or if more than sixty (60) days overdue, such Liens are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP;

(e) deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure (or to obtain letters of credit that secure) the
performance of tenders, bids, trade contracts and leases (other than for the
repayment of Indebtedness), statutory obligations, surety bonds (other than
bonds related to judgments or litigation), performance bonds, purchase,
construction or sales contracts and other obligations of a like nature;

(f) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or materially impair the use thereof;

(g) Liens arising from the filing of precautionary UCC financing statements
relating solely to Operating Leases or consignment or bailee arrangements;

 

64



--------------------------------------------------------------------------------

(h) Liens on Property securing Indebtedness incurred or assumed at the time of,
or within twelve (12) months after, the acquisition of such Property for the
purpose of financing all or any part of the cost of acquiring such Property;
provided that (i) such Lien attaches to such Property concurrently with or
within twelve (12) months after the acquisition thereof and (ii) such Lien
attaches solely to the Property so acquired in such transaction;

(i) Liens (i) consisting of judgment or judicial attachment Liens, provided that
the claims giving rise to such Liens are being diligently contested in good
faith by appropriate proceedings, adequate reserves for the obligations secured
by such Liens have been established and enforcement of such Liens have been
stayed and (ii) securing judgments for the payment of money not constituting an
Event of Default under Section 9.1(l) or securing appeal or other surety bonds
relating to such judgments;

(j) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank or other financial
institution in connection with statutory, common law and contractual rights of
setoff and recoupment with respect to any deposit account of such Borrower or
any Subsidiary thereof or arising under customary general terms and conditions
encumbering deposits or other funds maintained with a financial institution
(including the right of set-off) and that are within the parameters customary in
the banking industry or arising pursuant to such banking institution’s general
terms and conditions;

(k) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

(l) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of such Borrower or its Subsidiaries or materially detract
from the value of the relevant assets of such Borrower or its Subsidiaries or
(ii) secure any Indebtedness;

(m) Liens on the stock or assets of any Subsidiary of such Borrower created
pursuant to “rate reduction” bonds, for the payment of which legislatively
authorized charges are imposed on customers;

(n) Liens required by any contract or statute in order to permit such Borrower
or any Subsidiary thereof to perform any contract or subcontract made by it with
or pursuant to the requirements of a Governmental Authority, in each case which
are not incurred in connection with the borrowing of money, the obtaining of
advances of credit or the payment of the deferred purchase price of Property and
which do not in the aggregate impair the use of Property in the operation of the
business of such Borrower and its Subsidiaries taken as a whole;

(o) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any Applicable
Laws, to terminate such right, power, franchise, license or permit or to
purchase, condemn, expropriate or recapture or to designate a purchaser of any
of the Property of such Borrower or any of its Subsidiaries;

(p) Liens on Property acquired by such Borrower or a Subsidiary thereof after
the Closing Date existing on such Property at the time of acquisition thereof
(and not created in anticipation thereof); provided that in any such case no
such Lien shall extend to or cover any other Property of such Borrower or such
Subsidiary, as the case may be;

 

65



--------------------------------------------------------------------------------

(q) Liens on the Property, revenues and/or assets of any Person that exist at
the time such Person becomes a Subsidiary and the continuation of such Liens in
connection with any refinancing or restructuring of the obligations secured by
such Liens;

(r) Liens arising under (i) the General Mortgage Indenture and Deed of Trust
Dated December 1, 1986 from KCPL to UMB, N.A., (ii) the Mortgage and Deed of
Trust dated July 1, 1939 between Westar and Harris Trust and Savings Bank,
Trustee and (iii) the Mortgage and Deed of Trust, dated as of April 1, 1940,
between KGE to Guaranty Trust Company of New York;

(s) Liens in favor of any Governmental Authority granted to secure pollution
control or industrial revenue or similar bond financings, which Liens in each
financing transaction cover only Property the acquisition or construction of
which was financed by such financings and Property related thereto;

(t) Liens on or over gas, oil, coal, fissionable material, or other fuel or fuel
products as security for any obligations incurred by such Borrower or any of its
Subsidiaries (or any special purpose entity formed by such Person) for the sole
purpose of financing the acquisition or storage of such fuel or fuel products
or, with respect to nuclear fuel, the processing, reprocessing, sorting, storage
and disposal thereof;

(u) Liens on (including Liens arising out of the sale of) accounts receivable
and/or contracts which will give rise to accounts receivable of such Borrower,
and other Liens on (including Liens arising out of the sale of) accounts
receivable and/or contracts which will give rise to accounts receivable of such
Borrower or any Subsidiary thereof;

(v) Liens on Property or assets of a Subsidiary securing obligations owing to
such Borrower or any Subsidiary (other than a Project Finance Subsidiary);

(w) Liens on the stock or other equity interests of any Project Finance
Subsidiary to secure obligations of such Project Finance Subsidiary (provided
that the agreement under which any such Lien is created shall expressly state
that it is non-recourse to the pledgor);

(x) Liens on Property of any Subsidiary of such Borrower arising in connection
with utility co-ownership, co-operating and similar agreements that are
consistent with the utilities business and ancillary operations;

(y) Liens securing Hedge Agreements permitted to be incurred under this
Agreement;

(z) Liens incidental to the normal conduct of the business of any Borrower or
any Subsidiary or ownership of its property that are not incurred in connection
with the incurrence of Indebtedness and that do not in the aggregate materially
impair the use of such property in the operation of the business of such
Borrower and its Subsidiaries taken as a whole or the value of such property for
the purposes of such business;

(aa) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the insurance premiums with respect thereto;

 

66



--------------------------------------------------------------------------------

(cc) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an acquisition or investment and (ii) consisting of an agreement to
dispose of any property in a disposition permitted under Section 8.2; and

(dd) Liens which would otherwise not be permitted by clauses (a) through (cc)
securing additional Indebtedness of such Borrower or any Subsidiary thereof
(other than a Project Finance Subsidiary); provided that after giving effect
thereto the aggregate unpaid principal amount of Indebtedness of such Borrower
and its Subsidiaries (other than any Project Finance Subsidiary) (including
prepayment premiums and penalties) secured by Liens permitted by this clause
(dd) shall not exceed the greater of (a) $50,000,000 and (b) ten percent (10%)
of Consolidated Tangible Net Worth.

Section 8.2 Fundamental Changes. Merge, consolidate or enter into any similar
combination with any other Person, or sell, lease, transfer or otherwise dispose
of all or substantially all of its assets (whether in a single transaction or a
series of transactions), or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or permit any of its Significant Subsidiaries to do
any of the foregoing, except:

(a) any Subsidiary that is not a Borrower may be merged, amalgamated or
consolidated with or into any Borrower (provided that such Borrower shall be the
continuing or surviving entity);

(b) to the extent not resulting in an Event of Default, any Subsidiary which is
not a Significant Subsidiary may liquidate, wind-up or dissolve itself pursuant
to any Debtor Relief Laws or otherwise;

(c) any Subsidiary of Evergy may sell or transfer accounts receivable, in each
case pursuant to one or more securitization transactions;

(d) any Subsidiary that is not a Borrower may dispose of all or substantially
all of its assets (upon voluntary liquidation, dissolution, winding up or
otherwise) to, or consolidate or merge into, a Borrower or any other Subsidiary;
and

(e) such Borrower may sell all or substantially all of its assets to, or
consolidate with or merge into, any other Person, or permit another Person to
merge into it; provided that (i) the surviving Person, if such surviving Person
is not such Borrower, or the transferee Person in the case of a sale of all or
substantially all of such Borrower’s assets (A) shall be a Person organized and
existing under the laws of the United States of America or a state thereof or
the District of Columbia, (B) shall expressly assume, in a writing reasonably
satisfactory to the Administrative Agent, the due and punctual payment of the
Obligations of such Borrower and the due and punctual performance of and
compliance with all of the terms of this Agreement and the other Loan Documents
to be performed or complied with by such Borrower and (C) shall deliver all
documents required to be delivered pursuant to Sections 5.1(b)(ii), (b)(iii),
(b)(iv) and (d)(iii), (ii) immediately before and after such merger,
consolidation or sale, there shall not exist any Default or Event of Default
with respect to such Borrower and (iii) the surviving Person of such merger or
consolidation, or the transferee Person of the assets of such Borrower, as
applicable, has, immediately following the consummation of such merger or
consolidation or sale, a Debt Rating from Moody’s of Baa3 or better or a Debt
Rating from S&P of BBB—or better.

Section 8.3 Restrictions on Subsidiary Dividends. Enter into any agreement
prohibiting or restricting the ability of any of its Significant Subsidiaries to
declare or pay dividends to such Borrower except for those existing on the
Closing Date; provided, that the foregoing provisions shall not prohibit
(a) such Borrower or any Subsidiary of such Borrower from entering into any debt
instrument containing a total debt to capitalization covenant or (b) any
obligations that are binding on a Subsidiary of such Borrower at the time such
Subsidiary first becomes a Subsidiary of such Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary of such Borrower.

 

67



--------------------------------------------------------------------------------

Section 8.4 [Reserved].

Section 8.5 Transactions with Affiliates. Enter into any transaction (including
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of such Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms that are no less favorable to such
Borrower or such Subsidiary than such Borrower or such Subsidiary would obtain
in a comparable arm’s length transaction, except:

(a) those existing on the Closing Date;

(b) to the extent required by Applicable Law or regulation;

(c) with respect to a Project Finance Subsidiary;

(d) transactions expressly permitted under this Agreement;

(e) transactions solely between or among such Borrower and any Subsidiary of
such Borrower or any Subsidiary of such Borrower and any other Subsidiary of
such Borrower which is, in each case, not prohibited hereunder and which does
not involve any other Affiliate;

(f) employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;

(g) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of such
Borrower and its Subsidiaries in the ordinary course of business;

(h) any transaction or series of related transactions with an aggregate value or
payment of less than $1,000,000; and

(i) transactions otherwise permitted by a state regulatory agency with authority
over such Borrower or Subsidiary of such Borrower.

Section 8.6 Financial Covenant. Permit, as of the last day of each fiscal
quarter commencing with the fiscal quarter ending September 30, 2018, the ratio
of Total Indebtedness to Total Capitalization to be greater than 0.65 to 1.0.

ARTICLE IX

DEFAULT AND REMEDIES

Section 9.1 Events of Default. Each of the following shall constitute an Event
of Default with respect to a particular Borrower:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. Such
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

 

68



--------------------------------------------------------------------------------

(b) Other Payment Default. Such Borrower shall default in the payment when and
as due (whether at maturity, by reason of acceleration or otherwise) of interest
on any Loan or Reimbursement Obligation or the payment of any other Obligation,
and such default shall continue for a period of five (5) Business Days.

(c) Misrepresentation. Any representation or warranty made or deemed made by
such Borrower or any Responsible Officer thereof in this Agreement, in any other
Loan Document, or in any certificate delivered in connection herewith or
therewith that is subject to materiality or Material Adverse Effect
qualifications, shall be incorrect in any respect when made or deemed made or
any representation or warranty made or deemed made by or on behalf of such
Borrower or any Responsible Officer thereof in this Agreement, any other Loan
Document, or in any certificate delivered in connection herewith or therewith
that is not subject to materiality or Material Adverse Effect qualifications,
shall be incorrect in any material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. Such Borrower shall default in
the performance or observance of any covenant or agreement contained in
Section 7.3(a), Section 7.4 (with respect to such Borrower’s existence),
Section 7.11 or Article VIII.

(e) Default in Performance of Other Covenants and Conditions. Such Borrower
shall default in the performance or observance of any term, covenant, condition
or agreement contained in this Agreement (other than as specifically provided
for in this Section 9.1) or any other Loan Document and such default shall
continue for a period of thirty (30) days after the earlier of (i) the
Administrative Agent’s delivery of written notice thereof to such Borrower and
(ii) a Responsible Officer of such Borrower having obtained knowledge thereof;
provided that if such breach is capable of cure but (x) cannot be cured by
payment of money and (y) cannot be cured by diligent efforts within such thirty
(30) day period, but such diligent efforts shall be properly commenced within
such thirty (30) day period and such Borrower is diligently pursuing, and shall
continue to pursue diligently, remedy of such failure, the cure period shall be
extended for an additional ninety (90) days, but in no event beyond the
Revolving Maturity Date.

(f) Indebtedness Cross-Default. Such Borrower or any of its Significant
Subsidiaries shall (i) default in the payment of any Indebtedness (other than
the Loans or any Reimbursement Obligation) the aggregate outstanding principal
amount, or with respect to any Hedge Agreement, the Hedge Termination Value, of
which is in excess of the Threshold Amount when the same becomes due beyond the
period of grace if any, provided in the instrument or agreement under which such
Indebtedness was created, or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate outstanding principal
amount, or with respect to any Hedge Agreement, the Hedge Termination Value, of
which is in excess of the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto, the effect of which default
is to cause or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, after the giving
of notice and/or lapse of time, if required, any such Indebtedness to become
due, or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity (any applicable grace
period having expired); provided that this clause (f) shall not apply to
Indebtedness that becomes due as a result of any sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (it being understood that this
clause (f) will apply to any failure to make any payment required as a result of
any such sale, transfer or other disposition, after giving effect to any grace
periods applicable thereunder).

(g) Change of Control. Any Change of Control shall occur.

 

69



--------------------------------------------------------------------------------

(h) Voluntary Bankruptcy Proceeding. Such Borrower or any of its Significant
Subsidiaries shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(i) Involuntary Bankruptcy Proceeding. An involuntary case or other proceeding
shall be commenced against such Borrower or any of its Significant Subsidiaries
thereof in any court of competent jurisdiction seeking (i) relief under any
Debtor Relief Laws, or (ii) the appointment of a trustee, receiver, custodian,
liquidator or the like for such Borrower or any of its Significant Subsidiaries
or for all or any substantial part of their respective assets, domestic or
foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered.

(j) Failure of Agreements. Any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect with respect to such Borrower; or such Borrower or any Person
on its behalf contests in writing the validity or enforceability of any Loan
Document; or such Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document.

(k) ERISA Events. The occurrence of any of the following events: (i) such
Borrower or any ERISA Affiliate thereof fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan or Sections 412 or
430 of the Code, any Borrower or any ERISA Affiliate thereof is required to pay
as contributions thereto and such unpaid amounts are in excess of the Threshold
Amount or (ii) any Borrower or any ERISA Affiliate thereof as employers under
one or more Multiemployer Plans makes a complete or partial withdrawal from any
such Multiemployer Plan and the plan sponsor of such Multiemployer Plans
notifies such withdrawing employer that such employer has incurred a withdrawal
liability requiring annual installment payments in an amount exceeding the
Threshold Amount.

(l) Judgment. One or more judgments, orders or decrees shall be entered against
such Borrower or any of its Significant Subsidiaries by any court and continues
without having been discharged, vacated or stayed for a period of thirty
(30) consecutive days after the entry thereof and such judgments, orders or
decrees are for the payment of money, individually or in the aggregate (not paid
or fully covered by insurance as to which the relevant insurance company has
acknowledged coverage), equal to or in excess of the Threshold Amount.

(m) Subsidiaries. Subject to any transactions permitted under Section 8.2, (i)
with respect to Evergy and the applicable Subsidiary Borrower only, Evergy shall
fail to own, directly or indirectly, all of the outstanding Equity Interests of
(A) KCPL which, in the absence of any contingency, has the right to vote in an
election of directors of KCPL, (B) GMO which, in the absence of any contingency,
has the right to vote in an election of directors of GMO or (C) Westar which, in
the absence of any contingency, has the right to vote in an election of
directors of Westar, and (ii) with respect to Westar only, Westar shall fail to
own, directly or indirectly, all of the outstanding Equity Interests of KGE
which, in the absence of any contingency, has the right to vote in an election
of directors of KGE.

 

70



--------------------------------------------------------------------------------

Section 9.2 Remedies. Upon the occurrence and during the continuance of an Event
of Default with respect to any Borrower, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to such Borrower:

(a) Acceleration; Termination of Credit Facility. Terminate the obligation of
the Lenders and the Issuing Lenders to make Credit Extensions to such Borrower
and such Borrower shall no longer be entitled to request Credit Extensions
hereunder, and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding to such Borrower, and all
other amounts owed to the Lenders and to the Administrative Agent under this
Agreement or any of the other Loan Documents and all other Obligations of such
Borrower, to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by such Borrower, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding; provided,
that upon the occurrence of an Event of Default specified in Section 9.1(h) or
(i) with respect to any Borrower, without any notice to such Borrower or any
other act by the Administrative Agent or the Lenders, the obligation of the
Lenders and the Issuing Lenders to make Credit Extensions to such Borrower shall
be automatically terminated and all Obligations of such Borrower shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by such Borrower,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit for which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to the preceding paragraph, demand that such Borrower deposit in a Cash
Collateral account opened by the Administrative Agent an amount equal to 103% of
the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations in accordance with Section 9.4. After all such Letters of
Credit shall have expired or been fully drawn upon, the Reimbursement Obligation
shall have been satisfied and all other Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the applicable Borrower.

(c) General Remedies. Exercise on behalf of the Lenders all of its other rights
and remedies under this Agreement, the other Loan Documents and Applicable Law,
in order to satisfy all of the Obligations of such Borrower.

Section 9.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between any Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

 

71



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.4 (subject to the terms
of Section 4.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.2 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 4.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations of any Borrower have been accelerated pursuant to Section 9.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document against such Borrower, all payments
received on account of the Obligations of such Borrower shall, subject to the
provisions of Sections 3.11, 4.14 and 4.15, be applied by the Administrative
Agent as follows:

First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of such Obligations constituting fees (other
than Commitment Fees and Letter of Credit fees payable to the Lenders),
indemnities and other amounts (other than principal and interest) payable to the
Lenders, the Issuing Lenders and the Swingline Lender under the Loan Documents,
including attorney fees, ratably among the Lenders, the Issuing Lenders and the
Swingline Lender in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of such Obligations constituting accrued and
unpaid Commitment Fees, Letter of Credit fees payable to the Lenders and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders,
the Issuing Lenders and the Swingline Lender in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of such Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations, ratably among the Lenders
and the Issuing Lenders in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of such Obligations have been indefeasibly
paid in full, to the applicable Borrower or as otherwise required by Applicable
Law.

 

72



--------------------------------------------------------------------------------

Section 9.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on such Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations of such Borrower that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 11.3) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 4.3 and 11.3.

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment and Authority. Each of the Lenders and each Issuing
Lender hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as provided in Sections 10.6, the provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Lenders, and no Borrower nor any Subsidiary thereof shall have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

73



--------------------------------------------------------------------------------

Section 10.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 9.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by a Borrower, a Lender or an
Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

 

74



--------------------------------------------------------------------------------

Section 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents selected with
reasonable care except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers and subject to the consent (not to be
unreasonably withheld or delayed) of each Borrower (provided no Event of Default
with respect to such Borrower has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, with the prior written consent of each
Borrower (which consent is not required if a Default or Event of Default with
respect to such Borrower has occurred or is continuing and which consent shall
not be unreasonably delayed or withheld) (i) by notice in writing to such
Person, remove such Person as Administrative Agent and (ii) appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

75



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(ii) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the retiring Issuing Lender shall remain the Issuing Lender
with respect to any Letter of Credit outstanding on the effective date of its
resignation and the provisions affecting the Issuing Lender with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Lender
until the termination of all such Letters of Credit.

Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

 

76



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
e-mail, mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrowers:

1200 Main Street

Kansas City, Missouri 64105

Attention: James P. Gilligan, Assistant Treasurer

Telephone: (816) 556-2084

Facsimile: (816) 556-2992

Email: Jim.Gilligan@kcpl.com

With a copy to:

1200 Main Street

Kansas City, Missouri 64105

Attention: Heather Humphrey, General Counsel

Telephone: (816) 556-2335

Facsimile: (816) 556-2787

Email: Heather.Humphrey@kcpl.com

and a copy to:

Hunton Andrews Kurth LLP

Riverfront Plaza - East Tower

951 East Byrd Street

Richmond, Virginia 23219

Attention: Eric J. Nedell

Telephone: (804) 787-8078

Facsimile: (804) 343-4863

Email: enedell@huntonAK.com

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

 

77



--------------------------------------------------------------------------------

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

Email: AgencyServices.Requests@wellsfargo.com

With copies to:

Wells Fargo Bank, National Association

90 S. 7th Street

MAC: N9305-156

Minneapolis, MN 55402

Attention of: Jesse Tannuzzo

Telephone No.: 612-667-0030

E-mail: jesse.tannuzzo@wellsfargo.com

If to any Lender:

To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II or III if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrowers and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

 

78



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Any Borrower, the Administrative Agent, any Issuing
Lender or the Swingline Lender may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. Any Lender may change its address or facsimile number for notices and
other communications hereunder by notice to the Borrowers, the Administrative
Agent, each Issuing Lender and the Swingline Lender.

(e) Platform.

(i) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of communications through
the Internet (including, without limitation, the Platform), except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to any
Borrower, any Lender, the Issuing Lender or any other Person for indirect,
special, incidental, consequential or punitive damages, losses or expenses (as
opposed to actual damages, losses or expenses).

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

Section 11.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:

(a) increase or extend the Revolving Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.2) or increase the amount of Loans
of any Lender, in any case, without the written consent of such Lender;

 

79



--------------------------------------------------------------------------------

(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest or fees
without the written consent of each Lender directly and adversely affected
thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) and (viii) of the
proviso set forth in the paragraph below) any fees without the written consent
of each Lender directly and adversely affected thereby; provided that only the
consent of the Required Lenders shall be necessary (i) to waive any obligation
of any Borrower to pay interest at the rate set forth in Section 4.1(b) during
the continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder;

(d) change Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;

(e) change any provision of this Section or reduce the percentages specified in
the definition of “Required Lenders,” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly and adversely affected
thereby;

(f) consent to the assignment or transfer by any Borrower of such Borrower’s
rights and obligations under any Loan Document to which it is a party (except as
permitted pursuant to Section 8.2), in each case, without the written consent of
each Lender; or

(g) modify or waive any of the conditions set forth in Section 5.1 without the
written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) each Letter of Credit Application and each cash collateral agreement or
other document entered into in connection with an Extended Letter of Credit may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; provided that a copy of such amended Letter of
Credit Application, cash collateral agreement or other document, as the case may
be, shall be promptly delivered to the Administrative Agent upon such amendment
or waiver, (vi) the Administrative Agent and the Borrowers shall be permitted to
amend any provision of the Loan Documents (and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document) if the Administrative Agent and the Borrowers shall have jointly
identified an obvious error or any error, ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision and (vii) the
Administrative Agent and the Borrowers may, without the consent of any Lender,
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or to enter into additional Loan Documents as the Administrative
Agent

 

80



--------------------------------------------------------------------------------

reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 4.8(c) in accordance with the terms of
Section 4.8(c). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (A) the Revolving Commitment of such Lender may
not be increased or extended without the consent of such Lender, and (B) any
amendment, waiver, or consent hereunder which requires the consent of all
Lenders or each affected Lender that by its terms disproportionately and
adversely affects any such Defaulting Lender relative to other affected Lenders
shall require the consent of such Defaulting Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, of any Lender (but with the consent of the Borrowers and the
Administrative Agent), to (x) amend and restate this Agreement if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Revolving Commitment of such
Lender shall have terminated, such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement and (y) enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 4.13; provided that no amendment or modification shall result
in any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.

Section 11.3 Expenses; Indemnity.

(a) Costs and Expenses. Each Borrower agrees, severally and not jointly, to pay
on demand its Applicable Share of (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, but limited, in the case of legal fees and expenses, to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel and, if reasonably necessary, a single local counsel in
each relevant jurisdiction and with respect to each relevant specialty), in
connection with the syndication of the Credit Facility, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any Issuing Lender
(including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any Issuing Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrowers. Each Borrower, severally and not jointly,
shall indemnify the Administrative Agent, each Lender and each Issuing Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, and
shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of any counsel for

 

81



--------------------------------------------------------------------------------

any Indemnitee, but limited, in the case of legal fees and expenses, to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one outside counsel to all Indemnitees (taken as a whole) and, if reasonably
necessary, a single local counsel and a single specialty counsel, if applicable,
for all Indemnitees (taken as a whole) in each relevant jurisdiction and with
respect to each relevant specialty, and in the case of an actual or perceived
conflict of interest, one additional counsel in each relevant jurisdiction to
the affect Indemnitees similarly situated and take as a whole), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any
Borrower), in each case to the extent of such Borrower’s Applicable Share
(unless attributable to a specific Borrower, in which case such Borrower shall
be solely liable) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Transactions), (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any Subsidiary thereof, or any Environmental Claim arising from the
activities, operations or property of any Borrower or any Subsidiary thereof,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, or (v) any
claim (including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) relating to any of the foregoing, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, material breach of this Agreement or willful
misconduct of such Indemnitee or (B) result from any dispute solely among
Indemnitees, other than any claims against any Indemnitee in its respective
capacity or in fulfilling its role as the Administrative Agent or Joint Lead
Arranger or any similar role under the Credit Facility, and other than any
claims arising out of any act or omission on the part of any Borrower or any of
their respective Subsidiaries or Affiliates. This Section 11.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages or related liabilities arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in connection
with such capacity. The obligations of the Lenders under this clause (c) are
subject to the provisions of Section 4.7.

 

82



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each party hereto agrees not to assert, and hereby waives, any
claim against each other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that nothing in this sentence shall limit
the Borrowers’ indemnification obligations set forth in Section 11.3(b) to the
extent such special, indirect, consequential or punitive damages are included in
any third party claim in connection with which any Indemnitee is entitled to
indemnification hereunder. No Indemnitee referred to in Section 11.3(b) shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except for direct or actual damages (not special, indirect,
consequential or punitive damages) resulting from such Indemnitee’s gross
negligence or willful misconduct as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 11.3 shall, unless otherwise
set forth above, be payable not later than ten (10) Business Days after written
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 11.4 Right of Setoff. If an Event of Default with respect to any
Borrower shall have occurred and be continuing, each Lender, each Issuing
Lender, the Swingline Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of such Borrower against any and all of the obligations of such
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender, the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender, such Issuing Lender,
the Swingline Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so setoff shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 4.15 and, pending such payment, shall
be segregated by such Defaulting Lender or Affiliate of a Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender or its Affiliate shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender or any of its Affiliates as to which such right of setoff was
exercised. The rights of each Lender, each Issuing Lender, the Swingline Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Lender, the Swingline Lender or their respective Affiliates may have.
Each Lender, such Issuing Lender and the Swingline Lender agree to notify the
applicable Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

83



--------------------------------------------------------------------------------

Section 11.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. Each Borrower irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Lender, the
Swingline Lender, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by Applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender, any Issuing Lender or the
Swingline Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the any Borrower or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 11.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.6.

 

84



--------------------------------------------------------------------------------

Section 11.7 Reversal of Payments. To the extent any Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of any of the
Lenders or Issuing Lender or to any Lender or Issuing Lender directly or the
Administrative Agent or any Lender or Issuing Lender exercises its right of
setoff, which payments or proceeds (including any proceeds of such setoff) or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, other Applicable Law or equitable
cause, then, to the extent of such payment or proceeds repaid, the Obligations
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if such payment or proceeds had not been received by the
Administrative Agent, and each Lender and each Issuing Lender severally agrees
to pay to the Administrative Agent upon demand its applicable ratable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent plus interest thereon at a per annum rate equal to the
Federal Funds Rate from the date of such demand to the date such payment is made
to the Administrative Agent.

Section 11.8 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.8(b), (ii) by
way of participation in accordance with the provisions of Section 11.8(d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.8(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.8(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans at the
time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in Section 11.8(b)(i)(B) in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned.

(B) In any case not described in Section 11.8(b)(i)(A), the aggregate amount of
the Revolving Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Revolving Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $10,000,000, unless each of the Administrative Agent and, so long
as no Event of Default with respect

 

85



--------------------------------------------------------------------------------

to such Borrower has occurred and is continuing, each Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that each Borrower shall be deemed to have given its consent ten
(10) Business Days after the date written notice thereof has been delivered by
the assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by such Borrower prior to such tenth (10th) Business Day.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.8(b)(i)(B) and, in addition:

(A) the consent of each Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default with respect to
such Borrower has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
of a Lender; provided, that each Borrower shall be deemed to have consented to
any such assignment unless they shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consents of the Issuing Lenders and the Swingline Lender shall be
required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to (A) a
Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient,

 

86



--------------------------------------------------------------------------------

upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of each Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person), any Defaulting Lender or any Borrower or
any of the Borrowers’ respective Subsidiaries or Affiliates, which shall be null
and void).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
principal amounts of (and stated interest on) the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lenders, the Swingline Lender, and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender (but
only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person, or any Borrower or any of the Subsidiaries or Affiliates of any
Borrower) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such

 

87



--------------------------------------------------------------------------------

Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.3(c)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.2(a), (b), (c)
or (d) that directly and adversely affects such Participant. The Borrowers agree
that each Participant shall be entitled to the benefits of Sections 4.9, 4.10
and 4.11 (subject to the requirements and limitations therein, including the
requirements under Section 4.11(g) (it being understood that the documentation
required under Section 4.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 4.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 4.10 or 4.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
any Borrower’s request and expense, to use reasonable efforts to cooperate with
such Borrower to effectuate the provisions of Section 4.12(b) with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.6 and Section 11.4 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

Section 11.9 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties in connection with the Credit Facility, this Agreement, the
transactions

 

88



--------------------------------------------------------------------------------

contemplated hereby (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative
proceeding or other compulsory process (after providing notice to the Borrowers,
to the extent permitted by Applicable Law and practicable, to permit an
opportunity to seek a protective order or injunctive relief other than in
connection with any examination of the financial condition or other routine
examination of such Person), (d) to any other party hereto, (e) in connection
with the exercise of any remedies under this Agreement or under any other Loan
Document, or any action or proceeding relating to this Agreement or any other
Loan Document, or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement,
(ii) any actual or prospective party (or its Related Parties) to any swap or
derivative transaction under which payments are to be made by reference to the
applicable Borrower and its obligations, this Agreement or payments hereunder or
(iii) any credit insurance provider relating to the Borrowers and their
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the applicable Borrower or its Subsidiaries or the Credit Facility
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility,
(h) with the consent of the applicable Borrower, (i) deal terms and other
information customarily reported to Thomson Reuters, other bank market data
collectors and similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of the Loan Documents, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, any
Issuing Lender or any of their respective Affiliates from a third party that is
not, to such Person’s knowledge, subject to confidentiality obligations to the
applicable Borrower, (k) to the extent that such information is independently
developed by such Person, or (l) for purposes of establishing a “due diligence”
defense. For purposes of this Section, “Information” means all information
received from any Borrower or any Subsidiary thereof relating to any Borrower or
any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Lender on a nonconfidential basis prior to disclosure by any
Borrower or any Subsidiary thereof; provided that, in the case of information
received from a Borrower or any Subsidiary thereof after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 11.10 Survival. All representations and warranties set forth in Article
VI and all representations and warranties contained in any Loan Document
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

Section 11.11 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

 

89



--------------------------------------------------------------------------------

Section 11.12 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

Section 11.13 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the Joint
Lead Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.14 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired and
the Revolving Commitment has been terminated. No termination of this Agreement
shall affect the rights and obligations of the parties hereto arising prior to
such termination or in respect of any provision of this Agreement which survives
such termination.

Section 11.15 USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrowers that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Borrower, which information includes the name, address and tax identification
number of each Borrower and other information that will allow such Lender to
identify each Borrower in accordance with the PATRIOT Act or such Anti-Money
Laundering Laws.

Section 11.16 Independent Effect of Covenants. Each Borrower expressly
acknowledges and agrees that each covenant contained in Articles VII or VIII
hereof shall be given independent effect. Accordingly, no Borrower shall engage
in any transaction or other act otherwise permitted under any covenant contained
in Articles VII or VIII, before or after giving effect to such transaction or
act, such Borrower shall or would be in breach of any other covenant contained
in Articles VII or VIII.

 

90



--------------------------------------------------------------------------------

Section 11.17 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between each Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders, on the other hand, and each Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Joint Lead Arrangers and the Lenders is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) except as specifically provided in this
Agreement, none of the Administrative Agent, the Joint Lead Arrangers or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Arranger or Lender has advised or is currently
advising the Borrowers or any of their Affiliates on other matters) and none of
the Administrative Agent, the Joint Lead Arrangers or the Lenders has any
obligation to any Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Joint Lead Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from, and may conflict with,
those of a Borrower and its Affiliates, and none of the Administrative Agent,
the Joint Lead Arrangers or the Lenders has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Administrative Agent, the Joint Lead Arrangers and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate.

(b) Each Borrower acknowledges and agrees that each Lender, the Joint Lead
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrowers, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if such Lender, such Joint Lead Arranger or Affiliate
thereof were not a Lender or Joint Lead Arranger or an Affiliate thereof (or an
agent or any other person with any similar role under the Credit Facility) and
without any duty to account therefor to any other Lender, the Joint Lead
Arrangers, any Borrower or any Affiliate of the foregoing. Each Lender, the
Joint Lead Arrangers and any Affiliate thereof may accept fees and other
consideration from any Borrower or any Affiliate thereof for services in
connection with this Agreement, the Credit Facility or otherwise without having
to account for the same to any other Lender, the Joint Lead Arrangers, any
Borrower or any Affiliate of the foregoing.

Section 11.18 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control.

 

91



--------------------------------------------------------------------------------

Section 11.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 11.20 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that at least one of the following
is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Commitments and this

 

92



--------------------------------------------------------------------------------

Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84–14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

Section 11.21 Several Liability; No Joint Liability. The Administrative Agent
and the Lenders agree that the obligations of the Borrowers under this Agreement
and the other Loan Documents are several and not joint. No Borrower shall be
liable for the conduct of any other Borrower, and no Borrower is a primary
obligor, guarantor or surety for the obligation of any other Borrower under the
Loan Documents.

Section 11.22 Termination of Existing Credit Agreements. With respect to each
Existing Credit Agreement, Lenders which are parties to such Existing Credit
Agreement (and which constitute “Required Lenders” under and as defined in such
Existing Credit Agreement) hereby waive any advance notice requirement for
terminating the commitments under such Existing Credit Agreement, and the
applicable Borrower and the applicable Lenders agree that such Existing Credit
Agreement and the commitments thereunder shall be terminated on the date hereof
(except for any provisions thereof which by their terms survive termination
thereof).

[Signature pages to follow]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

BORROWERS: EVERGY, INC. By:  

/s/ Lori A. Wright

Name:   Lori A. Wright Title:   Vice President, Corporate Planning,   Investor
Relations and Treasurer KANSAS CITY POWER & LIGHT COMPANY By:  

/s/ Lori A. Wright

Name:   Lori A. Wright Title:   Vice President, Corporate Planning,   Investor
Relations and Treasurer KCP&L GREATER MISSOURI OPERATIONS COMPANY By:  

/s/ Lori A. Wright

Name:   Lori A. Wright Title:   Vice President, Corporate Planning,   Investor
Relations and Treasurer WESTAR ENERGY, INC. By:  

/s/ Lori A. Wright

Name:   Lori A. Wright Title:   Vice President, Corporate Planning,   Investor
Relations and Treasurer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

AGENTS AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Swingline Lender, Issuing Lender and Lender

By:  

/s/ Jesse Tannuzzo

Name:   Jesse Tannuzzo Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as Co-Syndication Agent, Issuing Lender and Lender

By:  

/s/ Jerry L. Wells

Name:   Jerry L. Wells Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Syndication Agent, Issuing Lender and Lender

By:  

/s/ Susan Olsen

Name:   Susan Olsen Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent, Issuing Lender and Lender

By:  

/s/ Juan Javellana

Name:   Juan Javellana Title:   Executive Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD., as Co-Syndication Agent, Issuing Lender and Lender

By:  

/s/ Cherese Joseph

Name:   Cherese Joseph Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender

By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender

By:  

/s/ Francis DeLaney

Name:   Francis DeLaney Title:   Managing Director

By:  

/s/ Theodore Sheen

Name:   Theodore Sheen Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender

By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender

By:  

/s/ Madeline Pleskovic

Name:   Madeline Pleskovic Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender

By:  

/s/ Brian Guffin

Name:   Brian Guffin Title:   Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A., as Lender

By:  

/s/ Shannon Batchman

Name:   Shannon Batchman Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Lender

By:  

/s/ Molly H. Ross

Name:   Molly H. Ross Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION, as Lender and Issuing Lender

By:  

/s/ Andrew N. Taylor

Name:   Andrew N. Taylor Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

UMB BANK, N.A., as Lender

By:  

/s/ Robert P. Elbert

Name:   Robert P. Elbert Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMMERCE BANK, as Lender

By:  

/s/ Jeffrey M. Turner

Name:   Jeffrey M. Turner Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF REVOLVING NOTE



--------------------------------------------------------------------------------

REVOLVING NOTE

 

$__________       _________ , 2018

FOR VALUE RECEIVED, each of EVERGY, INC., a Missouri corporation, KANSAS CITY
POWER & LIGHT COMPANY, a Missouri corporation, KCP&L GREATER MISSOURI OPERATIONS
COMPANY, a Delaware corporation, and WESTAR ENERGY, INC., a Kansas corporation
(collectively, the “Borrowers”), severally and not jointly, promises to pay to
                 (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, its Applicable Share of the principal sum of
                 DOLLARS ($                ) or, if less, the unpaid principal
amount of all Revolving Loans made by the Lender to such Borrower from time to
time pursuant to that certain Credit Agreement, dated as of September 18, 2018
(as amended, restated, extended or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrowers, the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 4.1 of the Credit Agreement. All payments of principal and
interest on this Revolving Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.

This Revolving Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which each Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations of such Borrower
evidenced by this Revolving Note and on which such Obligations may be declared
to be immediately due and payable.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

Each Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Revolving Note.

The Lender agrees that the obligations of the Borrowers under this Revolving
Note are several and not joint. No Borrower shall be liable for the conduct of
any other Borrower, and no Borrower is a primary obligor, guarantor or surety
for the obligation of any other Borrower under this Revolving Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Revolving Note under seal
as of the day and year first above written.

 

EVERGY, INC.

By:

  _______________________________________  

Name:                                                                     

 

Title:                                                                       

 

KANSAS CITY POWER & LIGHT COMPANY

By:

  _______________________________________  

Name:                                                                     

 

Title:                                                                       

 

KCP&L GREATER MISSOURI OPERATIONS COMPANY

By:

  _______________________________________  

Name:                                                                     

 

Title:                                                                       

 

WESTAR ENERGY, INC.

By:

  _______________________________________  

Name:                                                                     

 

Title:                                                                       



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$__________       _________ , 2018

FOR VALUE RECEIVED, each of EVERGY, INC., a Missouri corporation, KANSAS CITY
POWER & LIGHT COMPANY, a Missouri corporation, KCP&L GREATER MISSOURI OPERATIONS
COMPANY, a Delaware corporation, and WESTAR ENERGY, INC., a Kansas corporation
(collectively, the “Borrowers”), severally and not jointly, promises to pay to
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the place
and times provided in the Credit Agreement referred to below, its Applicable
Share of the principal sum of                     DOLLARS ($                )
or, if less, the unpaid principal amount of all Swingline Loans made by the
Swingline Lender to such Borrower from time to time pursuant to that certain
Credit Agreement, dated as of September 18, 2018 (as amended, restated, extended
or otherwise modified from time to time, the “Credit Agreement”) by and among
the Borrowers, the Lenders party thereto, including the Swingline Lender, and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 4.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Loans in accordance with Section 2.2(b) of the Credit Agreement shall
be payable by the applicable Borrower as Revolving Loans pursuant to the
Revolving Notes, and shall not be payable under this Swingline Note as Swingline
Loans. All payments of principal and interest on this Swingline Note shall be
payable in Dollars in immediately available funds as provided in the Credit
Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which each Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations of such Borrower
evidenced by this Swingline Note and on which such Obligations may be declared
to be immediately due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

Each Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Swingline Note.

The Swingline Lender agrees that the obligations of the Borrowers under this
Swingline Note are several and not joint. No Borrower shall be liable for the
conduct of any other Borrower, and no Borrower is a primary obligor, guarantor
or surety for the obligation of any other Borrower under this Swingline Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Swingline Note under seal
as of the day and year first above written.

 

EVERGY, INC.

By:

  _______________________________________  

Name:                                                                     

 

Title:                                                                       

 

KANSAS CITY POWER & LIGHT COMPANY

By:

  _______________________________________  

Name:                                                                     

 

Title:                                                                       

 

KCP&L GREATER MISSOURI OPERATIONS COMPANY

By:

  _______________________________________  

Name:                                                                     

 

Title:                                                                       

 

WESTAR ENERGY, INC.

By:

  _______________________________________  

Name:                                                                     

 

Title:                                                                       



--------------------------------------------------------------------------------

EXHIBIT B

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of: _____________

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you by [Evergy, Inc., a
Missouri corporation][Kansas City Power & Light Company, a Missouri
corporation][KCP&L Greater Missouri Operations Company, a Delaware
corporation][Westar Energy, Inc., a Kansas corporation] (the “Borrower”),
pursuant to Section 2.3 of the Credit Agreement dated as of September 18, 2018
(as amended, restated, extended or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the other Borrowers party
thereto, the Lenders party thereto and Wells Fargo Bank, National Association,
as Administrative Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

1. The Borrower hereby requests that the Lenders make [a Revolving Loan][a
Swingline Loan] to the Borrower in the aggregate principal amount of
$                . (Complete with an amount in accordance with Section 2.3 of
the Credit Agreement.)

2. The Borrower hereby requests that such Loan(s) be made on the following
Business Day:                     . (Complete with a Business Day in accordance
with Section 2.3 of the Credit Agreement).

3. The Borrower hereby requests that such Loan(s) bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

 

Component
of Loan1

  

Interest Rate

  

Interest Period
(LIBOR
Rate only)

   [Base Rate or LIBOR Rate or LIBOR Market Index Rate]2   

 

 

1 

Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period
(e.g., for a $20,000,000 loan, $5,000,000 may be requested at Base Rate,
$8,000,000 may be requested at LIBOR with an interest period of three months and
$7,000,000 may be requested at LIBOR with an interest period of one month).

2 

Complete with (i) the Base Rate or the LIBOR Rate for Revolving Loans or
(ii) the Base Rate or the LIBOR Market Index Rate for Swingline Loans.



--------------------------------------------------------------------------------

4. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan(s) requested herein) does not exceed
the maximum amount permitted to be outstanding pursuant to the terms of the
Credit Agreement.

5. All of the conditions applicable to the Loan(s) requested herein as set forth
in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

[EVERGY, INC.][KANSAS CITY POWER & LIGHT COMPANY][KCP&L GREATER MISSOURI
OPERATIONS COMPANY][WESTAR ENERGY, INC.] By:  
____________________________________   Name: ______________________________  
Title: _______________________________



--------------------------------------------------------------------------------

EXHIBIT C

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of: _________

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you by [Evergy, Inc., a
Missouri corporation][Kansas City Power & Light Company, a Missouri
corporation][KCP&L Greater Missouri Operations Company, a Delaware
corporation][Westar Energy, Inc., a Kansas corporation] (the “Borrower”),
pursuant to Section 2.3(b) of the Credit Agreement dated as of September 18,
2018 (as amended, restated, extended or otherwise modified from time to time,
the “Credit Agreement”), by and among the Borrower, the other Borrowers party
thereto, the Lenders party thereto and Wells Fargo Bank, National Association,
as Administrative Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

___________________________

Bank Name: ____________

ABA Routing Number: _________

Account Number: _____________

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided by the Borrower to the Administrative
Agent.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

[EVERGY, INC.][KANSAS CITY POWER & LIGHT COMPANY][KCP&L GREATER MISSOURI
OPERATIONS COMPANY][WESTAR ENERGY, INC.] By:  
_____________________________________   Name: _______________________________  
Title: ________________________________



--------------------------------------------------------------------------------

EXHIBIT D

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of: _____________

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you by [Evergy, Inc., a
Missouri corporation][Kansas City Power & Light Company, a Missouri
corporation][KCP&L Greater Missouri Operations Company, a Delaware
corporation][Westar Energy, Inc., a Kansas corporation] (the “Borrower”),
pursuant to Section 2.4(c) of the Credit Agreement dated as of September 18,
2018 (as amended, restated, extended or otherwise modified from time to time,
the “Credit Agreement”), by and among the Borrower, the other Borrowers party
thereto, the Lenders party thereto and Wells Fargo Bank, National Association,
as Administrative Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
prepay the following [Base Rate Loans] and/or [LIBOR Rate Loans] and/or [LIBOR
Market Index Rate Loans]:                     . (Complete with an amount in
accordance with Section 2.4 of the Credit Agreement.)

2. The Loan(s) to be prepaid consist of: [check each applicable box]

 

  ☐

a Swingline Loan

 

  ☐

a Revolving Loan

3. The Borrower shall prepay the above-referenced Loans on the following
Business Day:                     . (Complete with a date no earlier than
(i) the same Business Day as of the date of this Notice of Prepayment with
respect to any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days
subsequent to date of this Notice of Prepayment with respect to any LIBOR Rate
Loan.)

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

[EVERGY, INC.][KANSAS CITY POWER & LIGHT COMPANY][KCP&L GREATER MISSOURI
OPERATIONS COMPANY][WESTAR ENERGY, INC.] By:  
_____________________________________   Name: _______________________________  
Title: ________________________________



--------------------------------------------------------------------------------

EXHIBIT E

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of: _____________

Wells Fargo Bank, National Association,

    as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you by [Evergy, Inc., a Missouri corporation][Kansas City Power & Light
Company, a Missouri corporation][KCP&L Greater Missouri Operations Company, a
Delaware corporation][Westar Energy, Inc., a Kansas corporation] (the
“Borrower”), pursuant to Section 4.2 of the Credit Agreement dated as of
September 18, 2018 (as amended, restated, extended or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the other
Borrowers party thereto, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

1. The Loan to which this Notice relates is a Revolving Loan.

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

☐   Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan  
Outstanding principal balance:    $______________   Principal amount to be
converted:    $______________   Requested effective date of conversion:   
                                 Requested new Interest Period:   
                               ☐   Converting all or a portion of a LIBOR Rate
Loan into a Base Rate Loan   Outstanding principal balance:    $______________  
Principal amount to be converted:    $______________   Last day of the current
Interest Period:                                     Requested effective date of
conversion:                                  



--------------------------------------------------------------------------------

☐   Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan  
Outstanding principal balance:    $______________   Principal amount to be
continued:    $______________   Last day of the current Interest Period:   
                                 Requested effective date of continuation:   
                                 Requested new Interest Period:   
                              

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

[EVERGY, INC.][KANSAS CITY POWER & LIGHT COMPANY][KCP&L GREATER MISSOURI
OPERATIONS COMPANY][WESTAR ENERGY, INC.] By:  
                                                                               
  Name:                                                                      
Title:                                                                      



--------------------------------------------------------------------------------

EXHIBIT F

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of: _____________

Reference is hereby made to that certain Credit Agreement dated as of
September 18, 2018 (as amended, restated, extended or otherwise modified from
time to time, the “Credit Agreement”), by and among [Evergy, Inc., a Missouri
corporation][Kansas City Power & Light Company, a Missouri corporation][KCP&L
Greater Missouri Operations Company, a Delaware corporation][Westar Energy,
Inc., a Kansas corporation] (the “Borrower”), the other Borrowers thereto, the
lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
This certificate is being delivered pursuant to Section 7.2(a) of the Credit
Agreement. The undersigned officer of the Borrower, solely in such person’s
capacity as an officer of the Borrower and not in such person’s individual
capacity, hereby certifies as of the date hereof as follows:

1. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                    and for the                     period[s] then
ended and such statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries on a consolidated basis as of the
dates indicated and the results of their operations and cash flows for the
period[s] indicated [subject to normal year-end adjustments and the absence of
footnotes]1.

2. No Default or Event of Default exists and is continuing with respect to the
Borrower as of the date hereof [except, if a Default or Event of Default exists,
describe the nature and period of existence thereof and what action the Borrower
has taken, is taking or proposes to take with respect thereto].

3. As of the date of this certificate, the Borrower and its Subsidiaries are in
compliance with the financial covenant contained in Section 8.6 of the Credit
Agreement as shown on the attached Schedule 1 and the Borrower and its
Subsidiaries are in compliance with the other covenants and restrictions
contained in the Credit Agreement.

[Signature Page Follows]

 

 

1 

To be included only in connection with the delivery of quarterly financial
statements.



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

[EVERGY, INC.][KANSAS CITY POWER & LIGHT COMPANY][KCP&L GREATER MISSOURI
OPERATIONS COMPANY][WESTAR ENERGY, INC.]
By:                                     
                                            
Name:                                     
                                      
Title:                                     
                                        



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

For the Quarter/Year ended ______________________ (the “Statement Date”)

Section 8.6 Financial Covenant

 

(I)    Total Indebtedness as of the Statement Date    $__________ (II)    Total
Capitalization as of the Statement Date    $__________ (III)    Line (I) divided
by Line (II)    ____ to 1.00 (IV)    Maximum permitted ratio of Total
Indebtedness to Total Capitalization as set forth in Section 8.6 of the Credit
Agreement    0.65 to 1.00 (V)    In Compliance?    Yes/No



--------------------------------------------------------------------------------

EXHIBIT G

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees hereunder are several and not joint.]2 Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [INSERT NAME OF ASSIGNOR] 2.    Assignee(s):    See Schedules
attached hereto 3.    Borrowers:    Evergy, Inc., Kansas City Power & Light
Company, KCP&L Greater Missouri Operations Company and Westar Energy, Inc.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 

Include bracketed language if there are multiple Assignees.



--------------------------------------------------------------------------------

4.    Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement dated as of September 18, 2018, by and among Evergy, Inc.,
Kansas City Power & Light Company, KCP&L Greater Missouri Operations Company and
Westar Energy, Inc., as Borrowers, the Lenders party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified) 6.    Assigned Interest:    See Schedules
attached hereto [7.    Trade Date:                        ]3

[Remainder of Page Intentionally Left Blank]

 

 

3 

To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                             , 2         [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEES See Schedules attached hereto



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Lender and Swingline Lender

 

By  _________________________________

Title:

 

[Consented to:]5

BANK OF AMERICA, N.A.,

as Issuing Lender

 

By  _________________________________

Title:

CITIBANK, N.A.,

as Issuing Lender

By_________________________________

Title:

JPMORGAN CHASE BANK, N.A.,

as Issuing Lender

 

By  _________________________________

Title:

MUFG BANK, LTD.,

as Issuing Lender

 

By  _________________________________

Title:

 

4 

To be added only if the consent of the Administrative Agent and/or the Swingline
Lender and Issuing Lender is required by the terms of the Credit Agreement. May
also use a Master Consent.

5 

To be added only if the consent of the Issuing Lenders is required by the terms
of the Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------

[Consented to:]6

    EVERGY, INC.

 

    By:  

 

  Title:  

 

    KANSAS CITY POWER & LIGHT COMPANY

 

    By:  

 

  Title:  

 

    KCP&L GREATER MISSOURI OPERATIONS COMPANY

 

    By:  

 

  Title:  

 

    WESTAR ENERGY, INC.

 

    By:  

 

  Title:  

 

 

 

6 

To be added only if the consent of the Borrowers is required by the terms of the
Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility Assigned1

   Aggregate
Amount of
Commitment/
Loans for all
Lenders2      Amount of
Commitment/
Loans Assigned3      Percentage
Assigned of
Commitment/
Loans4      CUSIP Number      $        $          %         $        $         
%         $        $          %     

 

[NAME OF ASSIGNEE]5 [and is an Affiliate/Approved Fund of [identify Lender]6]

By:  

 

  Title:

 

1 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Agreement (e.g. “Revolving
Commitment,” etc.)

2 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5 

Add additional signature blocks, as needed.

6 

Select as appropriate.



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
[such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 11.8(b)(iii)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire [the]
[such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vii) it is not a Defaulting Lender and
(viii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H-1

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 18, 2018
(the “Credit Agreement”), by and among Evergy, Inc., a Missouri corporation,
Kansas City Power & Light Company, a Missouri corporation, KCP&L Greater
Missouri Operations Company, a Delaware corporation and Westar Energy, Inc., a
Kansas corporation (collectively, the “Borrowers”), the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the applicable Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the applicable Borrower and the
Administrative Agent in writing and (b) the undersigned shall have at all times
furnished the applicable Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
(2) calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     , 20    



--------------------------------------------------------------------------------

EXHIBIT H-2

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 18, 2018
(the “Credit Agreement”), by and among Evergy, Inc., a Missouri corporation,
Kansas City Power & Light Company, a Missouri corporation, KCP&L Greater
Missouri Operations Company, a Delaware corporation and Westar Energy, Inc., a
Kansas corporation (collectively, the “Borrowers”), the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the applicable Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (d) it is not a controlled
foreign corporation related to the applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (b) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                     , 20    



--------------------------------------------------------------------------------

EXHIBIT H-3

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 18, 2018
(the “Credit Agreement”), by and among Evergy, Inc., a Missouri corporation,
Kansas City Power & Light Company, a Missouri corporation, KCP&L Greater
Missouri Operations Company, a Delaware corporation and Westar Energy, Inc., a
Kansas corporation (collectively, the “Borrowers”), the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent (10%) shareholder of the applicable Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the applicable Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN
E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (ii) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                     , 20    



--------------------------------------------------------------------------------

EXHIBIT H-4

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September 18, 2018
(the “Credit Agreement”), by and among Evergy, Inc., a Missouri corporation,
Kansas City Power & Light Company, a Missouri corporation, KCP&L Greater
Missouri Operations Company, a Delaware corporation and Westar Energy, Inc., a
Kansas corporation (collectively, the “Borrowers”), the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent (10%) shareholder of the applicable Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the applicable Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(a) an IRS Form W-8BEN or W-8BEN E, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the applicable Borrower and the Administrative Agent in writing and
(ii) the undersigned shall have at all times furnished the applicable Borrower
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER]

By:  

 

  Name:   Title:

Date:                     , 20    



--------------------------------------------------------------------------------

EXHIBIT I

to

Credit Agreement

dated as of September 18, 2018

by and among

Evergy, Inc.,

Kansas City Power & Light Company,

KCP&L Greater Missouri Operations Company,

Westar Energy, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SUBLIMIT ADJUSTMENT LETTER



--------------------------------------------------------------------------------

SUBLIMIT ADJUSTMENT LETTER

Wells Fargo Bank, National Association,

    as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Dated as of:                         

Ladies and Gentlemen:

This Sublimit Adjustment Letter is delivered to you pursuant to Section 2.5(c)
of the Credit Agreement dated as of September 18, 2018 (as amended, restated,
extended or otherwise modified from time to time, the “Credit Agreement”), by
and among Evergy, Inc., a Missouri corporation (“Evergy”), Kansas City Power &
Light Company, a Missouri corporation (“KCPL”), KCP&L Greater Missouri
Operations Company, a Delaware corporation (“GMO”) and Westar Energy, Inc., a
Kansas corporation (“Westar” and collectively with Evergy, KCPL and GMO, the
“Borrowers”), the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

The Borrowers hereby give you, as the Administrative Agent, notice that the
Borrowers have elected to adjust their respective Sublimits (the “Proposed
Adjustment”) under the Credit Agreement, as follows:

(i) The Proposed Adjustment is requested to be effective on                     
(the “Adjustment Date”).1

(ii) Evergy Sublimit shall be $                    .

(iii) KCPL Sublimit shall be $                    .

(iv) GMO Sublimit shall be $                    .

(v) Westar Sublimit shall be $                    .

Each Borrower severally certifies that the following statements are true and
correct on the date hereof and will be true and correct on the Adjustment Date:

A. No Event of Default exists with respect to any Borrower or would result from
the Proposed Adjustment; and

 

1 

Must be at least three (3) Business Days after the date hereof.



--------------------------------------------------------------------------------

B. All of the representations and warranties of each Borrower in the Credit
Agreement and/or in any other Loan Document (i) that are qualified by
materiality or Material Adverse Effect shall be true and correct as so
qualified, and (ii) that are not qualified by materiality or Material Adverse
Effect shall be true and correct in all material respects; in each case on and
as of the date hereof and as of the Adjustment Date as if made on and as of such
date (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such specific date);
and

C. After giving effect to the Proposed Adjustment, (i) no Borrower’s Sublimit
will be reduced to an amount less than the Revolving Credit Outstandings made to
such Borrower or its Minimum Sublimit, (ii) the sum of the Sublimits of the
respective Borrowers will be equal to the amount of the Revolving Commitment,
and (iii) no Borrower’s Sublimit will be increased to an amount in excess of
such Borrower’s Maximum Sublimit.

Each Borrower hereby severally agrees to provide, upon request, evidence
reasonably satisfactory to the Administrative Agent as to its appropriate
corporate and governmental authorization thereof.

 

Very truly yours, EVERGY, INC. By:  

 

  Name:                                    
                                             
Title:                                    
                                               KANSAS CITY POWER & LIGHT COMPANY
By:  

 

  Name:                                    
                                             
Title:                                    
                                               KCP&L GREATER MISSOURI OPERATIONS
COMPANY By:  

 

  Name:                                    
                                             
Title:                                    
                                               WESTAR ENERGY, INC. By:  

 

  Name:                                    
                                             
Title:                                    
                                              